19-22312-rdd       Doc 75     Filed 03/01/19      Entered 03/01/19 13:27:27            Main Document
                                                 Pg 1 of 82



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         )
 In re:                                                  )       Chapter 11
                                                         )
 WINDSTREAM HOLDINGS, INC., et al.,                      )       Case No. 19-22312 (RDD)
                                                         )
                                  Debtors. 1             )       (Jointly Administered)
                                                         )

INTERIM ORDER (A) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
  FINANCING, (B) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
  (C) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
      EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
  PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
  (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF


          Upon the motion (the “DIP Motion”) 2 of Windstream Holdings, Inc. (“Holdings”),

Windstream Services, LLC (the “Borrower”), guarantors under the DIP Term Sheet, 3 (an

execution copy of which is attached as Exhibit B to the DIP Motion (the “DIP Term Sheet”))

(the “DIP Guarantors” and, collectively, with the Borrower and Holdings, the “DIP Loan

Parties”), and each of Holdings’ and Borrower’s affiliates that are debtors and debtors-in-

possession (collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”)

and pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3),



          1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint
Administration of Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith.
The location of the Debtors’ service address is: 4001 North Rodney Parham Road, Little Rock, Arkansas
72212.
          2
         Capitalized terms used herein and not herein defined have the meaning ascribed to such terms in
the Motion.
          3
         The DIP Term Sheet shall be superseded and replaced in all respects by the credit agreement to
be executed by the Borrower, the DIP Guarantors and the DIP Agent, in form and substance consistent with
the DIP Term Sheet and otherwise acceptable only to the DIP Arranger(the “DIP Credit Agreement”).
19-22312-rdd      Doc 75      Filed 03/01/19    Entered 03/01/19 13:27:27           Main Document
                                               Pg 2 of 82


364(d)(1), 364(e), 503, 506(c) and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et

seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Bankruptcy Rules for the

Southern District of New York (the “Local Rules”) seeking, among other things:

                (i)     authorizing the Borrower to obtain postpetition financing (“DIP
                        Financing”) pursuant to a senior secured, superpriority debtor-in-
                        possession credit facility in an aggregate principal amount of up to
                        $1,000,000,000 on the terms and conditions set forth in the DIP Term Sheet
                        and the DIP Credit Agreement, by and among the Borrower, as borrower,
                        the DIP Guarantors, as guarantors, the several banks and other financial
                        institutions or entities from time to time party thereto as lenders
                        (collectively, the “DIP Lenders”), Citigroup Global Markets Inc., on behalf
                        of Citi,4 and the other arrangers from time to time party thereto (collectively,
                        together with their affiliates in such capacity, the “DIP Arranger”), Citi, as
                        administrative agent and collateral agent (in such capacities, and together
                        with its successors and permitted assigns, the “DIP Agent”), and the Letter
                        of Credit Issuer5 of the DIP L/C Sub-Facility, and which credit facility shall
                        comprise (a) a revolving credit facility (the “DIP Revolving Facility”; the
                        loans incurred thereunder, the “DIP Revolving Loans”) with aggregate
                        commitments of up to $500,000,000, including a letter of credit sub-facility
                        in an aggregate amount of up to $50,000,000 (the “DIP L/C Sub-Facility”)
                        and (b) a term loan facility (the “DIP Term Loan Facility”) in an aggregate
                        principal amount of $500,000,000 (the loans incurred thereunder, the “DIP
                        Term Loans”, together with the DIP Revolving Loans, the “DIP Loans”;
                        the DIP Term Loan Facility, together with the DIP Revolving Facility, the
                        “DIP Facilities”);

                       (I)      upon entry of this Interim Order, subject to the terms and conditions
                                set forth in the DIP Term Sheet and this Interim Order, an initial
                                aggregate principal amount equal to $100 million under the DIP
                                Revolving Facility and $300 million under the DIP Term Loan
                                Facility shall be available to the Borrower;

                       (II)     upon entry of a final, non-appealable order in form and substance
                                satisfactory to the DIP Agent (the “Final Order”), subject to the

        4
        “Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as Citi shall determine appropriate to provide the servicers
contemplated herein.
        5
         “Letter of Credit Issuer” means, collectively, Citibank, N.A. or an affiliate thereof and each
other Arranger under the Revolving Facility, on a pro rata basis in accordance with their commitments to
the Revolving Facility.


                                                   2
19-22312-rdd     Doc 75     Filed 03/01/19    Entered 03/01/19 13:27:27          Main Document
                                             Pg 3 of 82


                              terms and conditions set forth in the DIP Term Sheet, the DIP
                              Documents (as defined below) and the Final Order, the full
                              remaining amounts under the DIP Revolving Facility and the DIP
                              Term Loan Facility shall be available to the Borrower;

               (ii)    authorizing the DIP Guarantors to jointly and severally guarantee on a
                       senior secured superpriority basis the DIP Loans and the DIP Obligations
                       (as defined below);

               (iii)   authorizing the Debtors party thereto to execute and deliver the DIP Term
                       Sheet, the DIP Credit Agreement and other documentation, including credit
                       agreements, security agreements, pledge agreements, control agreements,
                       mortgages, guarantees, promissory notes, certificates, instruments,
                       intellectual property security agreements, notes, that certain Administrative
                       Agent Fee Letter, dated as of February 25, 2019, by and among the DIP
                       Agent, Holdings and the Borrower (the “Agency Fee Letter”), that certain
                       Commitment Letter, dated as of February 25, 2019, by and among the DIP
                       Agent, Holdings and the Borrower (the “Commitment Letter”), that
                       certain Fee Letter, dated as of February 25, 2019, by and among the DIP
                       Agent, Holdings and the Borrower (the “DIP Fee Letter”, and together with
                       the Agency Fee Letter and the Commitment Letter, the “Fee Letters”), and
                       such other documentation which may be necessary or required to implement
                       the DIP Facilities and perform thereunder and/or that may be reasonably
                       requested by the DIP Agent, in each case, as amended, restated,
                       supplemented, waived and/or otherwise modified from time to time in
                       accordance with the terms thereof and hereof (collectively, together with
                       the DIP Term Sheet and the DIP Credit Agreement, the “DIP Documents”);
                       all loans, advances, extensions of credit, financial accommodations,
                       reimbursement obligations, fees (including, without limitation,
                       commitment fees, administrative agency fees and other fees payable
                       pursuant to the Fee Letters), costs, expenses and other liabilities, all other
                       obligations (including indemnities and similar obligations, whether
                       contingent or absolute) and all other amounts due or payable under the DIP
                       Documents, (collectively, the “DIP Obligations”), and to perform such
                       other and further acts as may be necessary, desirable or appropriate in
                       connection therewith;

               (iv)    granting to the DIP Agent for the benefit of the DIP Lenders (collectively,
                       the “DIP Secured Parties”) allowed superpriority administrative claims
                       pursuant to section 364(c)(1) of the Bankruptcy Code in respect of all DIP
                       Obligations, and valid, enforceable, non-avoidable and automatically
                       perfected liens pursuant to section 364(c)(2) and 364(c)(3) of the
                       Bankruptcy Code and priming liens pursuant to section 364(d) of the
                       Bankruptcy Code on all prepetition and postpetition property of the DIP
                       Loan Parties’ estates (other than certain excluded property as provided in
                       the DIP Documents (the “Excluded Assets”) and all proceeds thereof,
                       including, subject only to and effective upon entry of the Final Order (as

                                                 3
19-22312-rdd     Doc 75     Filed 03/01/19    Entered 03/01/19 13:27:27         Main Document
                                             Pg 4 of 82


                       defined herein), any Avoidance Proceeds (as defined herein)), in each case
                       subject to the Carve Out (as defined herein);

               (v)     authorizing the Debtors, subject to entry of the Final Order, to waive: (a)
                       the Debtors’ right to surcharge the Prepetition Collateral and the DIP
                       Collateral (as defined herein) (together, but excluding any Excluded Assets,
                       the “Collateral”) pursuant to section 506(c) of the Bankruptcy Code and (b)
                       any “equities of the case” exception under section 552(b) of the Bankruptcy
                       Code;

               (vi)    authorizing the Debtors to use proceeds of the DIP Facilities, solely in
                       accordance with this Interim Order and the DIP Documents;

               (vii)   authorizing the Debtors to pay the principal, interest, fees, expenses and
                       other amounts payable under the DIP Documents as such become earned,
                       due and payable to the extent provided in, and in accordance with, the DIP
                       Documents;

               (viii) subject to the restrictions set forth in the DIP Documents and this interim
                      Order, authorizing the Debtors to use the Prepetition Collateral (as defined
                      herein), including Cash Collateral of the Prepetition Secured Parties under
                      the Prepetition Debt Documents (each as defined herein) and provide
                      adequate protection to the Prepetition Secured Parties for any diminution in
                      value of their respective interests in the Prepetition Collateral (including
                      Cash Collateral), resulting from the imposition of the automatic stay, the
                      Debtors’ use, sale, or lease of the Prepetition Collateral (including Cash
                      Collateral), and the priming of their respective interests in the Prepetition
                      Collateral (including Cash Collateral);

               (ix)    approving certain stipulations by the Debtors with respect to the Prepetition
                       Loan Documents and the Prepetition Collateral as set forth herein;

               (x)     modifying the automatic stay to the extent set forth herein and in the DIP
                       Documents; and

               (xi)    scheduling a final hearing (the “Final Hearing”) to consider final approval
                       of the DIP Facilities and use of Cash Collateral pursuant to a proposed final
                       order (the “Final Order”), as set forth in the DIP Motion and the DIP
                       Documents filed with this Court.

       The Court having considered the interim relief requested in the DIP Motion, the exhibits

attached thereto, the Declaration of Nicholas Leone in Support of the Debtors’ Motion for Entry

of Interim and Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B)

Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Providing Superpriority


                                                 4
19-22312-rdd      Doc 75      Filed 03/01/19     Entered 03/01/19 13:27:27            Main Document
                                                Pg 5 of 82


Administrative Expense Status, (D) Granting Adequate Protection to the Prepetition Lenders, (E)

Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief

(the “Leone Declaration”), the Declaration of Tony Thomas, Chief Executive Officer and

President of Windstream Holdings, Inc., (I) in Support of Chapter 11 Petitions and First Day

Motions and (II) Pursuant to Local Bankruptcy Rule 1007-2 (the “First Day Declaration”), the

available DIP Documents, and the evidence submitted and arguments made at the interim hearing

held on February 26, 2019 (the “Interim Hearing”); and due and sufficient notice of the Interim

Hearing having been given in accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), and

all applicable Local Rules; and the Interim Hearing having been held and concluded; and all

objections, if any, to the interim relief requested in the DIP Motion having been withdrawn,

resolved or overruled by the Court; and it appearing that approval of the interim relief requested

in the DIP Motion is necessary to avoid immediate and irreparable harm to the Debtors and their

estates pending the Final Hearing, otherwise is fair and reasonable and in the best interests of the

Debtors and their estates, and is essential for the continued operation of the Debtors’ businesses

and the preservation of the value of the Debtors’ assets; and it appearing that the Debtors’ entry

into the DIP Documents is a sound and prudent exercise of the Debtors’ business judgment; and

after due deliberation and consideration, and good and sufficient cause appearing therefor,

        BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING,

THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS

OF LAW:6



        6
           The findings and conclusions set forth herein constitute the Court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to
Bankruptcy Rule 9014. To the extent that any of the following findings of fact constitute conclusions of
law, they are adopted as such. To the extent any of the following conclusions of law constitute findings of
fact, they are adopted as such.


                                                    5
19-22312-rdd     Doc 75     Filed 03/01/19    Entered 03/01/19 13:27:27         Main Document
                                             Pg 6 of 82


        A.     Petition Date. On February 25, 2019 (the “Petition Date”), each of the Debtors

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of New York (the “Court”).

        B.     Debtors in Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code.

        C.     Jurisdiction and Venue. This Court has core jurisdiction over the Chapter 11 Cases,

the DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(a)–(b)

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of New York, dated January 31, 2012. Venue for the Chapter 11 Cases and

proceedings on the DIP Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

        D.     Committee Formation. As of the date hereof, the United States Trustee for the

Southern District of New York (the “U.S. Trustee”) has not yet appointed an official committee

of unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code

(a “Creditors’ Committee”).

        E.     Notice. The Interim Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and

(c)(2). Proper, timely, adequate and sufficient notice of the DIP Motion has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules and the Local Rules, and no other or

further notice of the DIP Motion or the entry of this Interim Order shall be required.

        F.     Debtors’ Stipulations.    After consultation with their attorneys and financial

advisors, and without prejudice to the rights of the Debtors’ estates or any other party in interest




                                                 6
19-22312-rdd     Doc 75     Filed 03/01/19    Entered 03/01/19 13:27:27          Main Document
                                             Pg 7 of 82


(but subject to the limitations thereon contained in paragraph 21 below), the Debtors admit,

stipulate and agree that:

               (i)     Prepetition Credit Facility. Pursuant to that certain Sixth Amended and

Restated Credit Agreement, originally dated as of July 17, 2006, and as amended and restated as

of April 24, 2015 (as amended, restated, amended and restated, supplemented, waived, or

otherwise modified from time to time, the “Prepetition Credit Agreement”, and collectively with

the Security Agreement (as defined in the Prepetition Credit Agreement, the “Prepetition Credit

Facility Security Agreement”) and the other Loan Documents (as defined in the Prepetition

Credit Agreement) and any other agreements and documents executed or delivered in connection

therewith, each as may be amended, restated, supplemented, waived or otherwise modified from

time to time, the “Prepetition Loan Documents”), among (a) Windstream Services, LLC, as

borrower (in such capacity, the “Prepetition Borrower”), (b) JPMorgan Chase Bank, N.A., as

administrative agent, collateral agent and letter of credit issuing bank (in such capacities, the

“Prepetition Agent”), and (c), the Tranche B-6 Lenders (as defined in the Prepetition Credit

Agreement) party thereto and the Tranche B-7 Lenders (as defined in the Prepetition Credit

Agreement) party thereto (collectively with the Tranche B-6 Lenders, the “Prepetition Term

Loan Lenders”) and the revolving lenders party thereto (the “Prepetition Revolving Lenders”,

together with the Prepetition Term Loan Lenders, the “Prepetition Lenders”) (the Prepetition

Lenders, collectively with the Prepetition Agent and all other holders of Prepetition Credit Facility

Debt (as defined below), the “Prepetition Credit Facility Secured Parties”), the Prepetition

Revolving Lenders provided revolving credit and other financial accommodations to, and issued

letters of credit for the account of, the Prepetition Borrower pursuant to the Prepetition Loan

Documents (the “Prepetition Revolving Credit Facility”) and the Prepetition Term Loan Lenders



                                                 7
19-22312-rdd     Doc 75     Filed 03/01/19    Entered 03/01/19 13:27:27          Main Document
                                             Pg 8 of 82


provided term loans to the Prepetition Borrower pursuant to the Prepetition Loan Documents (the

“Prepetition Term Loan Facility”, and together with the Prepetition Revolving Credit Facility,

the “Prepetition Credit Facilities”). Pursuant to that certain Amended and Restated Guarantee

Agreement, originally dated as of July 17, 2006, and as amended and restated as of April 24, 2015

(as amended, restated, amended and restated, supplemented, waived, and/or otherwise modified

from time to time), the subsidiary Debtors party thereto (the “Prepetition Guarantors”)

guaranteed on a joint and several basis the obligations of the Prepetition Borrower under the

Prepetition Credit Agreement and the other Prepetition Loan Documents.

               (ii)    Prepetition Credit Facility Debt. As of the Petition Date, the Prepetition

Borrower and the Prepetition Guarantors were justly and lawfully indebted and liable to the

Prepetition Credit Facility Secured Parties, without defense, counterclaim or offset of any kind, in

the aggregate principal amount of not less than $2.575 billion including (a) $802,000,000 in

outstanding principal amount of Revolving Loans (as defined in the Prepetition Credit Agreement),

plus $23,440,987 of outstanding letters of credit, (b) $1,180,549,993 in outstanding principal

amount of Tranche B-6 Term Loan (as defined in the Prepetition Credit Agreement) and

(c) $568,375,253 in outstanding principal amount of Tranche B-7 Term Loan (as defined in the

Prepetition Credit Agreement) (collectively, together with accrued and unpaid interest, outstanding

letters of credit and bankers’ acceptances, any reimbursement obligations (contingent or otherwise)

in respect of letters of credit and bankers’ acceptances, any fees, expenses and disbursements

(including attorneys’ fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’

fees, and related expenses and disbursements), treasury, cash management, bank product and

derivative obligations, indemnification obligations, guarantee obligations, and other charges,

amounts and costs of whatever nature owing, whether or not contingent, whenever arising, accrued,



                                                 8
19-22312-rdd     Doc 75     Filed 03/01/19     Entered 03/01/19 13:27:27          Main Document
                                              Pg 9 of 82


accruing, due, owing, or chargeable in respect of any of the Prepetition Borrower’s or the

Prepetition Guarantors’ obligations pursuant to, or secured by, the Prepetition Loan Documents,

including all Facility Obligations (as defined in the Prepetition Credit Agreement), and all interest,

fees, prepayment premiums, early termination fees, costs and other charges allowable under

section 506(b) of the Bankruptcy Code, but less any original issue discount that is disallowed as

unmatured interest pursuant to section 502(b)(2) of the Bankruptcy Code pursuant to a final, non-

appealable order of the Bankruptcy Court, the “Prepetition Credit Facility Debt”), which

Prepetition Credit Facility Debt has been guaranteed on a joint and several basis by all of the

Prepetition Guarantors.

               (iii)   Prepetition Credit Facility Liens. As more fully set forth in the Prepetition

Loan Documents, prior to the Petition Date, the Prepetition Borrower and the Prepetition

Guarantors granted to the Prepetition Agent, for the benefit of itself and the Prepetition Lenders, a

first priority security interest in and continuing lien on (the “Prepetition Credit Facility Liens”)

substantially all of their assets and property, excluding any Excluded Assets (the “Prepetition

First Lien Collateral”).

               (iv)    Prepetition First Lien Secured Notes. Pursuant to that certain Indenture for

certain 8.625% notes due 2025 dated as of November 6, 2017 (as amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition First

Lien Notes Indenture”, collectively and with any other agreements and documents executed or

delivered in connection therewith, each as may be amended, restated, amended and restated,

supplemented, waived, and/or otherwise modified from time to time, the “Prepetition First Lien

Notes Documents”) by and among (a) Windstream Services, LLC and Windstream Finance Corp.,

as co-issuers (the “Prepetition Secured Notes Issuers”), (b) the Prepetition Guarantors party



                                                  9
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 10 of 82


thereto, as guarantors, (c) U.S. Bank, National Association, as trustee and notes collateral agent

(in such capacities, together with its successors in such capacity, the “Prepetition First Lien

Notes Indenture Trustee”) and (d) the Holders (as defined in the Prepetition First Lien Notes

Indenture, the “Prepetition First Lien Noteholders”, collectively with the Prepetition First Lien

Notes Indenture Trustee, the “Prepetition First Lien Notes Secured Parties”), the Prepetition

Secured Notes Issuers incurred indebtedness to the Prepetition First Lien Noteholders of 8.625%

Senior First Lien Notes Due 2025 (collectively, the “Prepetition First Lien Notes”).

                (v)     Prepetition First Lien Secured Notes Obligations.            Pursuant to the

Prepetition First Lien Notes Indenture, the Prepetition First Lien Notes were originally issued with

a face value of $600 million. As of the Petition Date, the aggregate principal amount outstanding

under the Prepetition First Lien Notes was $600 million (collectively, together with accrued and

unpaid interest, indemnification obligations, and other charges, amounts, and costs of whatever

nature owing, whether or not contingent, whenever arising, accrued, accruing, due, owing, or

chargeable in respect of any of the Prepetition Secured Notes Issuers’ and the Prepetition

Guarantors’ obligations pursuant to the Prepetition First Lien Notes and the Prepetition First Lien

Notes Documents, but less any original issue discount that is disallowed as unmatured interest

pursuant to section 502(b)(2) of the Bankruptcy Code pursuant to a final, non-appealable order of

the Bankruptcy Court, the “Prepetition First Lien Notes Obligations”).

                (vi)    Prepetition First Lien Secured Notes Liens. As more fully set forth in the

Prepetition First Lien Notes Documents, prior to the Petition Date, the Prepetition Secured Notes

Issuers and the Prepetition Guarantors granted to the Prepetition First Lien Notes Indenture Trustee,

for the benefit of itself and the Prepetition First Lien Noteholders, a first priority security interest




                                                  10
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                          Pg 11 of 82


in and continuing lien on (the “Prepetition First Lien Notes Liens”) on Prepetition First Lien

Collateral.

               (vii)   Prepetition Midwest Notes. Pursuant to that certain Indenture for certain

6.75% notes due 2028 dated as of February 23, 1998 (as amended, restated, amended and restated,

supplemented, waived, or otherwise modified from time to time, the “Prepetition Midwest Notes

Indenture”, collectively and with any other agreements and documents executed or delivered in

connection therewith, each as may be amended, restated, amended and restated, supplemented,

waived, or otherwise modified from time to time, the “Prepetition Midwest Notes Documents”)

by and among (a) Windstream Holding of the Midwest, Inc. (f/k/a Aliant Communications, Inc.),

as issuer (the “Prepetition Midwest Notes Issuer”), (b) U.S. Bank National Association, as

trustee (in such capacity, together with its successors in such capacity, the “Prepetition Midwest

Notes Indenture Trustee”) and (c) the Holders, Holders of Securities and Securityholders (each

as defined in the Prepetition Midwest Notes Indenture, the “Prepetition Midwest Noteholders”,

collectively with the Prepetition Midwest Notes Indenture Trustee, the “Prepetition Midwest

Notes Secured Parties”), the Prepetition Midwest Notes Issuer incurred indebtedness to the

Prepetition Midwest Noteholders of 6.75% Notes Due 2028 (collectively, the “Prepetition

Midwest Notes”).

               (viii) Prepetition Midwest Notes Obligations.        Pursuant to the Prepetition

Midwest Notes Indenture, the Prepetition Midwest Notes were originally issued with a face value

of $100 million. As of the Petition Date, the aggregate principal amount outstanding under the

Prepetition Midwest Notes was $100 million (collectively, together with accrued and unpaid

interest, indemnification obligations, fees, and other charges, amounts, and costs of whatever

nature owing, whether or not contingent, whenever arising, accrued, accruing, due, owing, or



                                               11
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 12 of 82


chargeable in respect of any of the Prepetition Midwest Notes Issuer’s obligations pursuant to the

Prepetition Midwest Notes and the Prepetition Midwest Documents, but less any original issue

discount that is disallowed as unmatured interest pursuant to section 502(b)(2) of the Bankruptcy

Code pursuant to a final, non-appealable order of the Bankruptcy Court, the “Prepetition Midwest

Notes Obligations”).

               (ix)    Prepetition Midwest Notes Liens. As more fully set forth in the Prepetition

Credit Facility Security Agreement, prior to the Petition Date, the Prepetition Midwest Notes

Issuer and its “restricted subsidiaries” (as such term is defined in the Prepetition Midwest Notes

Indenture) granted to the Prepetition Agent, for the benefit of the Prepetition Midwest Notes

Secured Parties, a first priority security interest in and continuing lien on (the “Prepetition

Midwest Notes Liens”) on substantially all of their assets and property (the “Prepetition Midwest

Notes Collateral”).

               (x)     Prepetition Second Lien Secured Notes. Pursuant to that certain Indenture

for certain 10.5% notes due 2024 dated as of August 2, 2018 (as amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition 2024

Second Lien Notes Indenture”, collectively and with any other agreements and documents

executed or delivered in connection therewith, each as may be amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition 2024

Second Lien Notes Documents”) by and among (a) the Prepetition Secured Notes Issuers, as co-

issuers, (b) the Prepetition Guarantors party thereto, as guarantors, (c) Wilmington Trust, National

Association, as trustee and notes collateral agent (in such capacities, together with its successors

in such capacity, the “Prepetition 2024 Second Lien Notes Indenture Trustee”) and (d) the

Holders (as defined in the 2024 Second Lien Notes Indenture, the “Prepetition 2024 Second Lien



                                                12
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 13 of 82


Noteholders”, collectively with the 2024 Second Lien Notes Indenture Trustee, the “Prepetition

2024 Second Lien Notes Secured Parties”), the Prepetition Secured Notes Issuers incurred

indebtedness to the Prepetition 2024 Second Lien Noteholders of 10.5% Senior Second Lien Notes

Due 2024 (collectively, the “Prepetition 2024 Second Lien Notes”). Pursuant to that certain

Indenture for certain 9.0% notes due 2025 dated as of August 2, 2018 (as amended, restated,

amended and restated, supplemented, waived, or otherwise modified from time to time, the

“Prepetition 2025 Second Lien Notes Indenture”, collectively and with any other agreements

and documents executed or delivered in connection therewith, each as may be amended, restated,

amended and restated, supplemented, waived, or otherwise modified from time to time, the

“Prepetition 2025 Second Lien Notes Documents”, together with the Prepetition 2024 Second

Lien Notes Documents, the “Prepetition Second Lien Notes Documents” (collectively with the

Prepetition Loan Documents, the Prepetition First Lien Notes Documents and the Prepetition

Midwest Notes Documents, the “Prepetition Debt Documents”, and the obligations of any of the

Debtors, as applicable, under the Prepetition Debt Documents, collectively, the “Prepetition

Debt”) by and among (a) the Prepetition Secured Notes Issuers, as co-issuers, (b) the Prepetition

Guarantors party thereto, as guarantors, (c) Wilmington Trust, National Association, as trustee and

notes collateral agent (in such capacities, together with its successors in such capacity, the

“Prepetition 2025 Second Lien Notes Indenture Trustee”)7 and (d) the Holders (as defined in

the 2025 Second Lien Notes Indenture, the “Prepetition 2025 Second Lien Noteholders”

(together with the Prepetition 2024 Second Lien Noteholders, the “Prepetition Second Lien

Noteholders”), collectively with the 2025 Second Lien Notes Indenture Trustee, the “Prepetition


       7
          The Prepetition First Lien Notes Indenture Trustee, the Prepetition Midwest Notes Indenture
Trustee, the Prepetition 2024 Second Lien Notes Indenture Trustee, Prepetition 2025 Second Lien Notes
Indenture Trustee are collectively referred to as the “Prepetition Notes Trustees”.


                                                 13
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                          Pg 14 of 82


2025 Second Lien Notes Secured Parties” (together with the Prepetition 2024 Second Lien Notes

Secured Parties, the “Prepetition Second Lien Notes Secured Parties” and collectively with the

Prepetition Credit Facility Secured Parties, the Prepetition First Lien Notes Secured Parties and

the Prepetition Midwest Notes Secured Parties, the “Prepetition Secured Parties”)), the

Prepetition Secured Notes Issuers incurred indebtedness to the Prepetition 2025 Second Lien

Noteholders of 9.0% Senior Second Lien Notes Due 2025 (collectively, the “Prepetition 2025

Second Lien Notes”, and together with the Prepetition 2024 Second Lien Notes, the “Prepetition

Second Lien Notes”).

               (xi)    Prepetition Second Lien Secured Notes Obligations.         Pursuant to the

Prepetition 2024 Second Lien Notes Indenture, the Prepetition 2024 Second Lien Notes were

originally issued with a face value of not less than $414,905,000. As of the Petition Date, the

aggregate principal amount outstanding under the Prepetition 2024 Second Lien Notes was not

less than $414,905,000 (collectively, together with accrued and unpaid interest, indemnification

obligations, and other charges, amounts, and costs of whatever nature owing, whether or not

contingent, whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the

Prepetition Secured Notes Issuers’ and the Prepetition Guarantors’ obligations pursuant to the

Prepetition 2024 Second Lien Notes and the Prepetition 2024 Second Lien Notes Documents, but

less any original issue discount that is disallowed as unmatured interest pursuant to section

502(b)(2) of the Bankruptcy Code pursuant to a final, non-appealable order of the Bankruptcy

Court, the “Prepetition 2024 Second Lien Notes Obligations”). Pursuant to the Prepetition 2025

Second Lien Notes Indenture, the Prepetition 2025 Second Lien Notes were originally issued with

a face value of $801,964,000.00. As of the Petition Date, the aggregate principal amount

outstanding under the Prepetition 2025 Second Lien Notes was $801,964,000.00. (collectively,



                                                14
19-22312-rdd     Doc 75      Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                           Pg 15 of 82


together with accrued and unpaid interest, indemnification obligations, and other charges, amounts,

and costs of whatever nature owing, whether or not contingent, whenever arising, accrued,

accruing, due, owing, or chargeable in respect of any of the Prepetition Secured Notes Issuers’ and

the Prepetition Guarantors’ obligations pursuant to the Prepetition 2025 Second Lien Notes and

the Prepetition 2025 Second Lien Notes Documents, but less any original issue discount that is

disallowed as unmatured interest pursuant to section 502(b)(2) of the Bankruptcy Code pursuant

to a final, non-appealable order of the Bankruptcy Court, the “Prepetition 2025 Second Lien

Notes Obligations”, together with the Prepetition 2024 Second Lien Notes Obligations, the

“Prepetition Second Lien Notes Obligations”).

               (xii)   Prepetition Second Lien Secured Notes Liens. As more fully set forth in the

Prepetition 2024 Second Lien Notes Documents and Prepetition 2025 Second Lien Notes

Documents, prior to the Petition Date, the Prepetition Secured Notes Issuers and the Prepetition

Guarantor granted to the Prepetition 2024 Second Lien Notes Indenture Trustee, for the benefit of

itself and the Prepetition 2024 Second Lien Noteholders and Prepetition 2025 Second Lien Notes

Indenture Trustee, for the benefit of itself and the Prepetition 2025 Second Lien Noteholders, a

second priority security interest in and continuing lien on (the “Prepetition Second Lien Notes

Liens”) on substantially all of their assets and property (the “Prepetition Second Lien Collateral”,

together with the Prepetition First Lien Collateral and Prepetition Midwest Notes Collateral, the

“Prepetition Collateral”).

               (xiii) Intercreditor Agreements. (i) That certain Intercreditor Agreement, dated as

of August 2, 2018, among the Prepetition Agent, the Prepetition First Lien Notes Indenture Trustee,

the Prepetition 2024 Second Lien Notes Indenture Trustee, the Prepetition 2025 Second Lien Notes

Indenture Trustee, Services and the other prepetition obligors party thereto (as amended, amended



                                                15
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27               Main Document
                                           Pg 16 of 82


and restated, supplemented or otherwise modified from time to time prior to the date hereof, the

“Junior Lien Intercreditor Agreement”), (ii) that certain Intercreditor Agreement, dated as of

November 6, 2017, among the Prepetition Agent, the Prepetition First Lien Notes Indenture

Trustee, Services and the other prepetition obligors party thereto (as amended, amended and

restated, supplemented or otherwise modified from time to time prior to the date hereof, the “First

Lien Pari Passu Intercreditor Agreement”) and (iii) that certain Intercreditor Agreement, dated

as of August 2, 2018, among the Prepetition 2024 Second Lien Notes Indenture Trustee, the

Prepetition 2025 Second Lien Notes Indenture Trustee, Services and the other prepetition obligors

party thereto (as amended, amended and restated, supplemented or otherwise modified from time

to time prior to the date hereof, the “Second Lien Pari Passu Intercreditor Agreement”)8 are, in

each case, binding and enforceable against the prepetition obligors in accordance with their terms,

and the prepetition obligors are not entitled to take any actions that would be contrary to the

provisions thereof;

                (xiv)   Validity, Perfection and Priority of Prepetition Credit Facility Liens and

Prepetition Credit Facility Debt. The Debtors acknowledge and agree that as of the Petition Date

(a) the Prepetition Credit Facility Liens on the Prepetition Collateral were valid, binding,

enforceable, non-avoidable and properly perfected and were granted to, or for the benefit of, the

Prepetition Credit Facility Secured Parties for fair consideration and reasonably equivalent value;

(b) the Prepetition Credit Facility Liens were senior in priority over any and all other liens on the

Prepetition Collateral, subject only to (1) the Prepetition First Lien Notes Liens on the Prepetition

Collateral, which ranks equally in priority with the Prepetition Credit Facility Liens, (2) the


        8
          The (i) Junior Lien Intercreditor Agreement, (ii) First Lien Pari Passu Intercreditor Agreement
and (iii) Second Lien Pari Passu Intercreditor Agreement and are collectively referred to as the
“Intercreditor Agreements”.


                                                   16
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27               Main Document
                                           Pg 17 of 82


Prepetition Midwest Notes Liens on the Prepetition Midwest Notes Collateral, which ranks equally

in priority with the Prepetition Credit Facility Liens with respect to the Prepetition Midwest Notes

Collateral and (3) certain liens senior by operation of law or otherwise permitted by the Prepetition

Loan Documents (solely to the extent any such permitted liens were valid, properly perfected, non-

avoidable and senior in priority to the Prepetition Credit Facility Liens as of the Petition Date, the

“Prepetition Credit Facility Permitted Prior Liens”); (c) the Prepetition Credit Facility Debt

constitutes legal, valid, binding, and non-avoidable obligations of the Debtors enforceable in

accordance with the terms of the applicable Prepetition Loan Documents; (d) no offsets,

recoupments, challenges, objections, defenses, claims or counterclaims of any kind or nature to

any of the Prepetition Credit Facility Liens or Prepetition Credit Facility Debt exist, and no portion

of the Prepetition Credit Facility Liens or Prepetition Credit Facility Debt is subject to any

challenge or defense, including avoidance, disallowance, disgorgement, recharacterization, or

subordination (equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-

bankruptcy law; (e) the Debtors and their estates have no claims, objections, challenges, causes of

action, and/or choses in action, including avoidance claims under Chapter 5 of the Bankruptcy

Code or applicable state law equivalents or actions for recovery or disgorgement, against any of

the Prepetition Credit Facility Secured Parties or any of their respective affiliates, agents, attorneys,

advisors, professionals, officers, directors and employees arising out of, based upon or related to

the Prepetition Credit Facilities; and (f) the Debtors waive, discharge, and release any right to

challenge any of the Prepetition Credit Facility Debt, the priority of the Debtors’ obligations

thereunder, and the validity, extent, and priority of the liens securing the Prepetition Credit Facility

Debt. The Debtors further acknowledge and agree that prior to the Petition Date, an event of

default had occurred and was continuing under the Prepetition Credit Facilities.



                                                  17
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 18 of 82


               (xv)    Validity, Perfection and Priority of Prepetition First Lien Notes Liens and

Prepetition First Lien Notes Obligations. The Debtors acknowledge and agree that as of the

Petition Date (a) the Prepetition First Lien Notes Liens on the Prepetition Collateral were valid,

binding, enforceable, non-avoidable and properly perfected and were granted to, or for the benefit

of, the Prepetition First Lien Notes Secured Parties for fair consideration and reasonably equivalent

value; (b) the Prepetition First Lien Notes Liens were senior in priority over any and all other liens

on the Prepetition Collateral, subject only to (1) the Prepetition Credit Facility Liens on the

Prepetition Collateral, which ranks equally in priority with the Prepetition First Lien Notes Liens,

(2) the Prepetition Midwest Notes Liens on the Prepetition Midwest Notes Collateral, which ranks

equally in priority with the Prepetition First Lien Notes Liens with respect to the Prepetition

Midwest Notes Collateral and (3) certain liens senior by operation of law or otherwise permitted

by the Prepetition First Lien Notes Documents (solely to the extent any such permitted liens were

valid, properly perfected, non-avoidable and senior in priority to the Prepetition First Lien Notes

Liens as of the Petition Date, the “Prepetition First Lien Notes Permitted Prior Liens”, and,

together with the Prepetition Credit Facility Permitted Prior Liens, the “Permitted Prior Liens”));

(c) the Prepetition First Lien Notes Obligations constitute legal, valid, binding, and non-avoidable

obligations of the Debtors enforceable in accordance with the terms of the applicable Prepetition

First Lien Notes Documents; (d) no offsets, recoupments, challenges, objections, defenses, claims

or counterclaims of any kind or nature to any of the Prepetition First Lien Notes Liens or

Prepetition First Lien Notes Obligations exist, and no portion of the Prepetition First Lien Notes

Liens or Prepetition First Lien Notes Obligations is subject to any challenge or defense, including

avoidance, disallowance, disgorgement, recharacterization, or subordination (equitable or

otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors



                                                 18
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 19 of 82


and their estates have no claims, objections, challenges, causes of action, and/or choses in action,

including avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions for recovery or disgorgement, against any of the Prepetition First Lien Notes

Secured Parties or any of their respective affiliates, agents, attorneys, advisors, professionals,

officers, directors and employees arising out of, based upon or related to the Prepetition First Lien

Notes; and (f) the Debtors waive, discharge, and release any right to challenge any of the

Prepetition First Lien Notes Obligations, the priority of the Debtors’ obligations thereunder, and

the validity, extent, and priority of the liens securing the Prepetition First Lien Notes Obligations.

               (xvi)   Validity, Perfection and Priority of Prepetition Midwest Notes Liens and

Prepetition Midwest Notes Obligations. The Debtors acknowledge and agree that as of the Petition

Date (a) the Prepetition Midwest Notes Liens on the Prepetition Midwest Notes Collateral were

valid, binding, enforceable, non-avoidable and properly perfected and were granted to, or for the

benefit of, the Prepetition Midwest Notes Secured Parties for fair consideration and reasonably

equivalent value; (b) the Prepetition Midwest Notes Liens were senior in priority over any and all

other liens on the Prepetition Midwest Notes Collateral, subject only to (1) the Prepetition Credit

Facility Liens and the Prepetition First Lien Notes Liens, which rank equally in priority with the

Prepetition Midwest Notes Liens, and (2) certain liens, senior by operation of law or otherwise,

permitted by the Prepetition Midwest Notes Documents (solely to the extent any such permitted

liens were valid, properly perfected, non-avoidable and senior in priority to the Prepetition

Midwest Notes Liens as of the Petition Date); (c) the Prepetition Midwest Notes Obligations

constitute legal, valid, binding, and non-avoidable obligations of the Debtors enforceable in

accordance with the terms of the applicable Prepetition Midwest Notes Documents; (d) no offsets,

recoupments, challenges, objections, defenses, claims or counterclaims of any kind or nature to



                                                 19
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 20 of 82


any of the Prepetition Midwest Notes Liens or Prepetition Midwest Notes Obligations exist, and

no portion of the Prepetition Midwest Notes Liens or any Prepetition Midwest Notes Obligations

is subject to any challenge or defense, including, without limitation, avoidance, disallowance,

disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors and their estates have no

claims, objections, challenges, causes of action, and/or choses in action, including, without

limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions for recovery or disgorgement, against any of the Prepetition Midwest Notes

Secured Parties or any of their respective affiliates, agents, attorneys, advisors, professionals,

officers, directors and employees arising out of, based upon or related to the Prepetition Midwest

Notes; and (f) the Debtors waive, discharge, and release any right to challenge any of the

Prepetition Midwest Notes Obligations, the priority of the Debtors’ obligations thereunder, and

the validity, extent, and priority of the liens securing the Prepetition Midwest Notes Obligations.

               (xvii) No Control. None of the Prepetition Secured Parties control the Debtors or

their properties or operations, have authority to determine the manner in which any Debtor’s

operations are conducted or are control persons or insiders of the Debtors by virtue of any of the

actions taken with respect to, in connection with, related to or arising from the Prepetition Credit

Agreement, the Prepetition First Lien Notes Indenture, the Prepetition Midwest Notes Indenture,

the Prepetition 2024 Second Lien Notes Indenture and the Prepetition 2025 Second Lien Notes

Indenture.

               (xviii) No Claims or Causes of Action. No claims or causes of action exist against,

or with respect to, the Prepetition Credit Facility Secured Parties, the Prepetition First Lien Notes




                                                 20
19-22312-rdd     Doc 75      Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                           Pg 21 of 82


Secured Parties or the Prepetition Midwest Notes Secured Parties under any agreements by and

among the Debtors and any such party that is in existence as of the Petition Date.

               (xix)   Release. Effective as of the date of entry of this Interim Order, the Debtors

hereby absolutely and unconditionally release and forever discharge and acquit the Prepetition

Credit Facility Secured Parties, the Prepetition First Lien Notes Secured Parties, the Prepetition

Midwest Notes Secured Parties, the DIP Secured Parties, and each of the foregoing’s respective

Representatives (as defined herein), solely in their capacity as such (collectively, the “Released

Parties”), from any and all obligations and liabilities to the Debtors (and their successors and

assigns) and from any and all claims, counterclaims, demands, debts, accounts, contracts, liabilities,

actions and causes of action arising prior to the Petition Date (collectively, the “Released Claims”)

of any kind, nature or description, whether matured or unmatured, known or unknown, foreseen

or unforeseen, liquidated or unliquidated, arising in law or equity, upon contract or tort or under

any state or federal law or otherwise, arising out of or related to (as applicable) the Prepetition

Debt Documents, the DIP Documents, the obligations owing and the financial obligations made

thereunder, the negotiation thereof and of the deal reflected thereby, and the obligations and

financial obligations made thereunder, in each case that the Debtors at any time had, now have or

may have, or that their successors or assigns hereafter can or may have against any of the Released

Parties for or by reason of any act, omission, matter, cause or thing whatsoever arising at any time

on or prior to the date of this Interim Order.

               (xx)    Cash Collateral. All of the Debtors’ cash, including any cash in deposit

accounts (whether subject to control agreements or otherwise) constitutes “cash collateral” of the

Prepetition Secured Parties within the meaning of section 363(a) of the Bankruptcy Code (the

“Cash Collateral”).



                                                 21
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 22 of 82


       G.      Findings Regarding the DIP Financing and Use of Cash Collateral.

               (i)     Good and sufficient cause has been shown for the entry of this Interim Order.

               (ii)    The DIP Loan Parties have an immediate and critical need to obtain the DIP

Financing and to use Prepetition Collateral (including Cash Collateral) in each case on an interim

basis, in order to permit, among other things, the orderly continuation of the operation of their

businesses, to maintain business relationships with vendors, suppliers and customers, to make

payroll, to make capital expenditures, and to satisfy other working capital and operational needs.

The access of the DIP Loan Parties to sufficient working capital and liquidity through the use of

Cash Collateral and other Prepetition Collateral, incurrence of new indebtedness under the DIP

Documents and other financial accommodations provided under the DIP Documents are necessary

and vital to the preservation and maintenance of the going concern values of the DIP Loan Parties

and to a successful reorganization of the DIP Loan Parties.

               (iii)   The DIP Loan Parties are unable to obtain financing on more favorable

terms from sources other than the DIP Lenders and are unable to obtain adequate unsecured credit

allowable under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The DIP

Loan Parties are also unable to obtain secured credit allowable under sections 364(c)(1), 364(c)(2)

and 364(c)(3) of the Bankruptcy Code without the DIP Loan Parties granting to the DIP Secured

Parties, subject to the Carve Out, the DIP Liens and the DIP Superpriority Claims (as defined

herein) and, subject to the Carve Out, incurring the Adequate Protection Obligations, in each case,

under the terms and conditions set forth in this Interim Order and in the DIP Documents.

               (iv)    Based on the DIP Motion, the Leone Declaration, the First Day Declaration,

and the record presented to the Court at the Interim Hearing, the terms of the DIP Financing and

the terms on which the DIP Loan Parties may continue to use the Prepetition Collateral (including



                                                22
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 23 of 82


Cash Collateral) pursuant to this Interim Order and the DIP Documents are fair and reasonable,

reflect the DIP Loan Parties’ exercise of prudent business judgment consistent with their fiduciary

duties and constitute reasonably equivalent value and fair consideration.

               (v)     To the extent such consent is required, the Prepetition Secured Parties have

consented, are deemed under the Intercreditor Agreements or other applicable Prepetition Debt

Documents to have consented, or have not objected to the DIP Loan Parties’ use of Cash Collateral

and the other Prepetition Collateral, and the DIP Loan Parties’ entry into the DIP Documents in

accordance with and subject to the terms and conditions in this Interim Order and the DIP

Documents.

               (vi)    The DIP Financing and the use of the Prepetition Collateral (including Cash

Collateral) have been negotiated in good faith and at arm’s length among the DIP Loan Parties,

and the DIP Secured Parties, and all of the DIP Loan Parties’ obligations and indebtedness arising

under, in respect of, or in connection with, the DIP Financing and the DIP Documents, including,

without limitation: all DIP Loans made to the DIP Loan Parties pursuant to the DIP Documents,

any “Obligations” (as defined in the DIP Documents), and any “Cash Management Agreements”

and “Swap Agreements” (each as defined in the DIP Documents), shall be deemed to have been

extended by the DIP Agent and the DIP Lenders and their respective affiliates in good faith, as

that term is used in section 364(e) of the Bankruptcy Code and in express reliance upon the

protections offered by section 364(e) of the Bankruptcy Code, and the DIP Agent and the DIP

Lenders (and the successors and assigns thereof) shall be entitled to the full protection of section

364(e) of the Bankruptcy Code in the event that this Interim Order or any provision hereof is

vacated, reversed or modified, on appeal or otherwise.




                                                23
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 24 of 82


               (vii)   The Prepetition Credit Facility Secured Parties have acted in good faith

regarding the DIP Financing and the DIP Loan Parties’ continued use of the Prepetition Collateral

(including Cash Collateral) to fund the administration of the DIP Loan Parties’ estates and

continued operation of their businesses (including the incurrence and payment of the Adequate

Protection Obligations and the granting of the Adequate Protection Liens (as defined herein)), in

accordance with the terms hereof, and the Prepetition Credit Facility Secured Parties (and the

successors and assigns thereof) shall be entitled to the full protection of section 363(m) of the

Bankruptcy Code in the event that this Interim Order or any provision hereof is vacated, reversed

or modified, on appeal or otherwise.

               (viii) The Prepetition Secured Parties are entitled to the adequate protection

provided in this Interim Order as and to the extent set forth herein pursuant to sections 361, 362,

363 and 364 of the Bankruptcy Code. Based on the DIP Motion and on the record presented to

the Court, the terms of the proposed adequate protection arrangements and of the use of the

Prepetition Collateral (including Cash Collateral) are fair and reasonable, reflect the DIP Loan

Parties’ prudent exercise of business judgment and constitute reasonably equivalent value and fair

consideration for the use of the Prepetition Collateral, including the Cash Collateral; provided that

nothing in this Interim Order or the DIP Documents shall (x) be construed as the affirmative

consent by any of the Prepetition Secured Parties for the use of Cash Collateral other than on the

terms set forth in this Interim Order and in the context of the DIP Financing authorized by this

Interim Order to the extent such consent has been or will be given, (y) be construed as a consent

by any party to the terms of any other financing or any other lien encumbering the Prepetition

Collateral (whether senior or junior) or (z) prejudice, limit or otherwise impair the rights of any of

the Prepetition Secured Parties, subject to any applicable provisions of the Intercreditor



                                                 24
19-22312-rdd      Doc 75       Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                             Pg 25 of 82


Agreements, to seek new, different or additional adequate protection or assert the interests of any

of the Prepetition Secured Parties and the rights of any other party in interest to object to such

relief are hereby preserved.

               (ix)    The Debtors have requested immediate entry of this Interim Order pursuant

to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules. Absent granting the relief

set forth in this Interim Order, the DIP Loan Parties’ estates will be immediately and irreparably

harmed. Consummation of the DIP Financing and the use of Prepetition Collateral (including

Cash Collateral), in accordance with this Interim Order and the DIP Documents are therefore in

the best interests of the DIP Loan Parties’ estates and consistent with the DIP Loan Parties’

exercise of their fiduciary duties.

       H.      Immediate Entry. Sufficient cause exists for immediate entry of this Interim Order

pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2).

       I.      Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall

constitute a finding or ruling by this Court that any alleged Permitted Prior Lien is valid, senior,

enforceable, prior, perfected, or non-avoidable. Moreover, nothing herein shall prejudice the rights

of any party-in-interest, including, but not limited to, the Debtors, the DIP Agent, the DIP Lenders,

the Prepetition Secured Parties, or a Creditors’ Committee (if appointed), to challenge the validity,

priority, enforceability, seniority, avoidability, perfection, or extent of any alleged Permitted Prior

Lien and/or security interests. The right of a seller of goods to reclaim such goods under section

546(c) of the Bankruptcy Code is not a Permitted Prior Lien and is expressly subject to the DIP

Liens. The liens and interests granted to the Prepetition Secured Parties (the “Prepetition Liens”),

and the DIP Liens that prime the Prepetition Liens, are continuing liens and the DIP Collateral is




                                                  25
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 26 of 82


and will continue to be encumbered by such liens in light of the integrated nature of the DIP

Facilities, the DIP Documents, and the Prepetition Secured Documents.

       J.      Compliance with Local Rule 4001-2. The DIP Motion and this Interim Order

comply with the requirements of Local Rule 4001-2.

       Based upon the foregoing findings and conclusions, the DIP Motion and the record before

the Court with respect to the DIP Motion, and after due consideration and good and sufficient

cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      Interim Financing Approved. The interim relief sought n the DIP Motion is granted,

the interim financing described herein is authorized and approved, and the use of Cash Collateral

on an interim basis is authorized, in each case subject to the terms and conditions set forth in the

DIP Documents and this Interim Order. All objections to this Interim Order to the extent not

withdrawn, waived, settled, or resolved are hereby denied and overruled.

       2.      Authorization of the DIP Financing and the DIP Documents.

               (a)     The DIP Loan Parties are hereby authorized to execute, deliver, enter into

and, as applicable, perform all of their obligations in accordance with, and subject to the terms of

this Interim Order and the DIP Documents and such other and further acts as may be necessary,

appropriate or desirable in connection therewith. The Borrower is hereby authorized to borrow

money and obtain letters of credit pursuant to the DIP Term Sheet and the DIP Credit Agreement,

and the DIP Guarantors are hereby authorized to guaranty the DIP Obligations, (a) in each case up

to an aggregate principal or face amount equal to $100 million under the DIP Revolving Facility,

subject in each case to any limitations on borrowing under the DIP Documents for the account of

the Borrower, and subject to entry of the Final Order, an additional $400 million, in each case



                                                26
19-22312-rdd        Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                             Pg 27 of 82


subject to Revolving Facility Availability (as defined in the DIP Documents), in each case, which

shall be used for all purposes permitted under the DIP Documents, subject to and in accordance

with the budget (as the same may be modified from time to time consistent with the terms of the

DIP Documents and subject to such variances as permitted therein, the “Budget”) 9 including,

without limitation, to provide working capital for the DIP Loan Parties and for general corporate

purposes and to pay interest, fees, expenses and the Adequate Protection Payments (as defined

herein), in each case, in accordance with this Interim Order and the DIP Documents, and (b) in

each case up to an aggregate principal amount equal to $300 million under the DIP Term Loan

Facility on an interim basis and, subject to entry of the Final Order, an additional $200 million

under the DIP Term Loan Facility, subject to any limitations on borrowing under the DIP

Documents, which shall be used for all purposes permitted under the DIP Documents, subject to

and in accordance with the Budget, including, without limitation, to pay certain costs, fees and

expenses related to the Chapter 11 Cases, to pay the Adequate Protection Payments, and to fund

the working capital needs and for general corporate purposes during the Chapter 11 Cases, in each

case, in accordance with this Interim Order and the DIP Documents, including the Budget.

                 (b)      In furtherance of the foregoing and without further approval of this Court,

each Debtor is authorized and directed to perform all acts, to make, execute and deliver all

instruments, certificates, and agreements and documents (including, without limitation, the

execution or recordation of security agreements, mortgages and financing statements), and to pay

all fees in connection with or that may be reasonably required, necessary, or desirable for the DIP

Loan Parties’ performance of their obligations under or related to the DIP Financing, including,

without limitation:


       9
           A copy of the initial Budget is attached hereto as Schedule 1.


                                                     27
19-22312-rdd   Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                       Pg 28 of 82


                        (i)     the execution and delivery of, and performance under, each of

                                the DIP Documents;

                        (ii)    the execution and delivery of, and performance under, one or

                                more amendments, waivers, consents or other modifications to

                                and under the DIP Documents, in each case, in such form as the

                                DIP Loan Parties and the DIP Agent may agree, it being

                                understood that no further approval of this Court shall be

                                required for any authorizations, amendments, waivers, consents

                                or other modifications to and under the DIP Documents (and any

                                fees and other expenses (including attorneys’, accountants’,

                                appraisers’ and financial advisors’ fees), amounts, charges, costs,

                                indemnities and other obligations paid in connection therewith)

                                that do not (A) shorten the maturity of the extensions of credit

                                thereunder or increase the aggregate commitments or the rate of

                                interest payable thereunder or (B) increase existing fees or add

                                new fees thereunder(excluding, for the avoidance of doubt, any

                                amendment, consent or waiver fee).

                        (iii)   the non-refundable payment to the DIP Agent or the DIP

                                Lenders, as the case may be, of all reasonable and documented

                                fees including, without limitation but only as applicable, any

                                letter of credit fees (including issuance, fronting, and other

                                related charges), unused facility fees, amendment fees,

                                prepayment premiums, early termination fees, servicing fees,



                                              28
19-22312-rdd   Doc 75   Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                      Pg 29 of 82


                             audit fees, liquidator fees, structuring fees, administrative

                             agent’s or collateral agent’s fees, upfront fees, closing fees,

                             commitment fees, exit fees, backstop fees, agency fees, and/or

                             reasonable professional fees (which fees shall be irrevocable,

                             and shall be deemed to have been, approved upon entry of this

                             Interim Order, whether or not such fees arose before or after the

                             Petition Date, and whether or not the transactions contemplated

                             hereby are consummated, and upon payment thereof, shall not

                             be subject to any contest, attack, rejection, recoupment,

                             reduction,   defense,   counterclaim,    offset,   subordination,

                             recharacterization, avoidance or other claim, cause of action or

                             other challenge of any nature under the Bankruptcy Code, under

                             applicable non-bankruptcy law or otherwise) and any amounts

                             due (or that may become due) in respect of the indemnification

                             obligations, in each case referred to in the DIP Documents (and

                             in any separate letter agreements, including, without limitation,

                             any Fee Letters, between any or all DIP Loan Parties, on the one

                             hand, and any of the DIP Agent and/or DIP Lenders, on the other,

                             in connection with the DIP Financing) and the costs and

                             expenses as may be due from time to time, including, without

                             limitation, reasonable and documented fees and expenses of the

                             professionals retained by any of the DIP Agent or DIP Lenders

                             (including Davis Polk & Wardwell LLP and such other advisors



                                           29
19-22312-rdd     Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                         Pg 30 of 82


                                 as permitted under the DIP Documents), in each case, as

                                 provided for in the DIP Documents, without the need to file

                                 retention motions or fee applications or to provide notice to any

                                 party; provided, however, that nothing herein or in the DIP

                                 Documents shall limit the rights of any party-in-interest to seek

                                 payment of any fees and expenses in accordance with the Plan

                                 (as defined in the DIP Documents); and

                          (iv)   the performance of all other acts necessary, appropriate, or

                                 desirable under or in connection with the DIP Documents.

       3.      DIP Obligations. Upon execution and delivery of the DIP Documents, (i) the DIP

Documents shall constitute valid, binding and non-avoidable obligations of the DIP Loan Parties,

enforceable against each DIP Loan Party and their estates thereto in accordance with the terms of

the DIP Documents and this Interim Order, and any successors thereto, including any trustee

appointed in the Chapter 11 Cases, or in any case under Chapter 7 of the Bankruptcy Code upon

the conversion of any of the Chapter 11 Cases, or in any other proceedings superseding or related

to any of the foregoing (collectively, the “Successor Cases”). Upon execution and delivery of the

DIP Documents, the DIP Obligations will include all loans, letter of credit reimbursement

obligations, and any other indebtedness or obligations, contingent or absolute, which may now or

from time to time be owing by any of the Debtors to the DIP Agent or any of the DIP Lenders, in

each case, under, or secured by, the DIP Documents or this Interim Order, including all principal,

accrued interest, costs, fees, expenses and other amounts under the DIP Documents. Without

limiting the foregoing, the DIP Obligations shall also include all Cash Management Obligations

(as defined in the DIP Documents) and all obligations of any Debtor arising under any Cash



                                               30
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 31 of 82


Management Agreements or Swap Agreements to the extent described in, or secured by, the DIP

Documents. The Debtors shall be jointly and severally liable for the DIP Obligations. The DIP

Obligations shall be due and payable, without notice or demand, and the use of Cash Collateral

shall automatically cease on the Termination Declaration Date (as defined herein) or the

occurrence of any event or condition set forth in paragraph 20(b) of this Interim Order, except as

provided in paragraph 20 herein. No obligation, payment, transfer, or grant of collateral security

hereunder or under the DIP Documents (including any DIP Obligation or DIP Liens (as defined

herein), and including in connection with any adequate protection provided to the Prepetition

Secured Parties hereunder) shall be stayed, restrained, voidable, avoidable, or recoverable, under

the Bankruptcy Code or under any applicable law (including, without limitation, under sections

502(d), 544, and 547 to 550 of the Bankruptcy Code or under any applicable state Uniform

Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance

Act, or similar statute or common law), or subject to any avoidance, reduction, setoff, recoupment,

offset, recharacterization, subordination (whether equitable, contractual, or otherwise),

counterclaim, cross-claim, defense, or any other challenge under the Bankruptcy Code or any

applicable law or regulation by any person or entity.

       4.      [Reserved]

       5.      [Reserved]

       6.      Carve Out.

               (a)     Carve Out. As used in this Interim Order, the “Carve Out” means the sum

of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up



                                                 31
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 32 of 82


to $50,000, which amount remains subject to entry of (and may be amended under) the Final Order,

incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice

set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order, procedural

order, or otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”) incurred by

persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy

Code (the “Debtor Professionals”) and the Creditors’ Committee pursuant to section 328 or 1103

of the Bankruptcy Code (the “Committee Professionals” and, together with the Debtor

Professionals, the “Professional Persons”) at any time before or on the first business day

following delivery by the DIP Agent of a Carve Out Trigger Notice (as defined below), whether

allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed

Professional Fees of Professional Persons in an aggregate amount not to exceed $20,000,000

incurred after the first business day following delivery by the DIP Agent of the Carve Out Trigger

Notice, to the extent allowed at any time, whether by interim order, procedural order, or otherwise

(the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For

purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by

email (or other electronic means) by the DIP Agent to the Debtors, their lead restructuring counsel,

the U.S. Trustee, and counsel to the Creditors’ Committee, which notice may be delivered

following the occurrence and during the continuation of an Event of Default and acceleration of

the DIP Obligations, stating that the Post-Carve Out Trigger Notice Cap has been invoked.

               (b)     Fee Estimates. Not later than 7:00 p.m. New York time on the third

business day of each week starting with the first full calendar week following the Closing Date,

each Professional Person shall deliver to the Debtors a statement setting forth a good-faith estimate

of the amount of fees and expenses (collectively, “Estimated Fees and Expenses”) incurred



                                                  32
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                          Pg 33 of 82


during the preceding week by such Professional Person (through Saturday of such week, the

“Calculation Date”), along with a good-faith estimate of the cumulative total amount of

unreimbursed fees and expenses incurred through the applicable Calculation Date and a statement

of the amount of such fees and expenses that have been paid to date by the Debtors (each such

statement, a “Weekly Statement”); provided that within one business day of the occurrence of the

Termination Declaration Date (as defined below), each Professional Person shall deliver one

additional statement (the “Final Statement”) setting forth a good-faith estimate of the amount of

fees and expenses incurred during the period commencing on the calendar day after the most recent

Calculation Date for which a Weekly Statement has been delivered and concluding on the

Termination Declaration Date. If any Professional Person fails to deliver a Weekly Statement

within three calendar days after such Weekly Statement is due, such Professional Person’s

entitlement (if any) to any funds in the Carve Out Accounts (as defined below) with respect to the

aggregate unpaid amount of Allowed Professional Fees for the applicable period(s) for which such

Professional Person failed to deliver a Weekly Statement covering such period shall be limited to

the aggregate unpaid amount of Allowed Professional Fees included in the Budget for such period

for such Professional Person; provided that such Professional Person shall be entitled to be paid

any unpaid amount of Allowed Professional Fees in excess of Allowed Professional Fees included

in the Budget for such period for such Professional Person from a reserve to be funded by the

Debtors from all cash on hand as of such date and any available cash thereafter held by any Debtor

pursuant to paragraph 6(c) below. Solely as it relates to the Agents and the Lenders, any deemed

draw and borrowing pursuant to paragraph 6(c)(i)(x) for amounts under paragraph 6(a)(iii) above

shall be limited to the greater of (x) the sum of (I) the aggregate unpaid amount of Estimated Fees

and Expenses included in such Weekly Statements timely received by the Debtors prior to the



                                                33
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 34 of 82


Termination Declaration Date plus, without duplication, (II) the lesser of (1) the aggregate unpaid

amount of Estimated Fees and Expenses included in the Final Statements timely received by the

Debtors pertaining to the period through and including the Termination Declaration Date and (2)

the Budgeted Cushion Amount (as defined below), and (y) the aggregate unpaid amount of

Allowed Professional Fees included in the Budget for the period prior to the Termination

Declaration Date (such amount, the “DIP Professional Fee Carve Out Cap”). For the avoidance

of doubt, each Agent shall be entitled to maintain at all times a reserve (the “Carve-Out Reserve”)

in an amount (the “Carve-Out Reserve Amount”) equal to the sum of (i) the greater of (x) the

aggregate unpaid amount of Estimated Fees and Expenses included in all Weekly Statements

timely received by the Debtors, and (y) the aggregate amount of Allowed Professional Fees

contemplated to be unpaid in the Budget at the applicable time, plus (ii) the Post-Carve Out Trigger

Notice Cap, plus (iii) the amounts contemplated under paragraphs 6(a)(i) and 6(a)(ii) above, plus

(iv) an amount equal to the amount of Allowed Professional Fees set forth in the Budget for the

then-current week occurring after the most recent Calculation Date and the two weeks succeeding

such current week (such amount set forth in (iv), regardless of whether such reserve is maintained,

the “Budgeted Cushion Amount”). Not later than 7:00 p.m. New York time on the fourth

business day of each week starting with the first full calendar week following the Closing Date,

the Debtors shall deliver to each Agent a report setting forth the Carve-Out Reserve Amount as of

such time, and, in setting the Carve-Out Reserve, each Agent shall be entitled to rely upon such

reports in accordance with the DIP Loan Documents. Prior to the delivery of the first report setting

forth the Carve-Out Reserve Amount, the Agents shall calculate the Carve-Out Reserve Amount

by reference to the Budget for subsection (i) of the Carve-Out Reserve Amount.

               (c)     Carve Out Reserves.



                                                34
19-22312-rdd   Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                       Pg 35 of 82


                        (i)   On the day on which a Carve Out Trigger Notice is given by any

                              Agent to the Debtors with a copy to counsel to the Creditors’

                              Committee, counsel to the Prepetition Agent, counsel to the

                              Prepetition First Lien Notes Indenture Trustee, counsel to the

                              First Lien Term Lender Ad Hoc Group, counsel to the

                              Prepetition 2024 Second Lien Notes Indenture Trustee, counsel

                              to the Prepetition 2025 Second Lien Notes Indenture Trustee,

                              and counsel to the ad hoc committee (the “Second Lien Ad Hoc

                              Committee”) of certain Prepetition 2024 Second Lien

                              Noteholders and Prepetition 2025 Second Lien Noteholders (the

                              “Termination Declaration Date”), the Carve Out Trigger

                              Notice shall (x) be deemed a draw request and notice of

                              borrowing by the Debtors for loans to be made under the DIP

                              Revolving Facility (each, a “Revolving Loan”) (on a pro rata

                              basis based on the then-outstanding commitments under the DIP

                              Revolving Facility), in an amount equal to the sum of (1) the

                              amounts set forth in paragraphs 6(a)(i) and 6(a)(ii) above, and

                              (2) the lesser of (a) the then unpaid amounts of the Allowed

                              Professional Fees (b) the DIP Professional Fee Carve Out Cap

                              (any such amounts actually advanced shall constitute Revolving

                              Loans) and (y) also constitute a demand to the Debtors to utilize

                              all cash on hand as of such date and any available cash thereafter

                              held by any Debtor to fund a reserve in an amount equal to the



                                            35
19-22312-rdd   Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                       Pg 36 of 82


                               sum of the amounts set forth in paragraphs 6(a)(i)–(iii) above.

                               The Debtors shall deposit and hold such amounts in a segregated

                               account at any Agent in trust to pay such then unpaid Allowed

                               Professional Fees (the “Pre-Carve Out Trigger Notice

                               Reserve”) prior to any and all other claims.

                        (ii)   On the Termination Declaration Date, the Carve Out Trigger

                               Notice shall also (x) be deemed a request by the Debtors for

                               Revolving Loans under the DIP Revolving Facility (on a pro rata

                               basis based on the then-outstanding commitments under the DIP

                               Revolving Facility), in an amount equal to the Post-Carve Out

                               Trigger Notice Cap (any such amounts actually advanced shall

                               constitute Revolving Loans) and (y) constitute a demand to the

                               Debtors to utilize all cash on hand as of such date and any

                               available cash thereafter held by any Debtor, after funding the

                               Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an

                               amount equal to the Post-Carve Out Trigger Notice Cap. The

                               Debtors shall deposit and hold such amounts in a segregated

                               account at any Agent in trust to pay such Allowed Professional

                               Fees benefiting from the Post-Carve Out Trigger Notice Cap

                               (the “Post-Carve Out Trigger Notice Reserve” and, together

                               with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out

                               Reserves”) prior to any and all other claims.




                                            36
19-22312-rdd   Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                       Pg 37 of 82


                        (iii)   On the first business day after an Agent gives such notice to such

                                Revolving Lenders, notwithstanding anything in the DIP Loan

                                Documents to the contrary, including with respect to the

                                existence of a Default or Event of Default (each as defined in the

                                DIP Loan Documents), the failure of the Debtors to satisfy any

                                or all of the conditions precedent for Revolving Loans under the

                                Revolving Facility, any termination of the commitments under

                                the DIP Revolving Facility following an Event of Default (as

                                defined in the DIP Loan Documents), or the occurrence of the

                                Maturity Date, each Revolving Lender with an outstanding

                                commitment under the DIP Revolving Facility (on a pro rata

                                basis based on the then-outstanding commitments under the DIP

                                Revolving Facility) shall make available to the Revolving

                                Facility Agent such Revolving Lender’s pro rata share with

                                respect to such borrowing in accordance with the Revolving

                                Facility; provided that in no event shall the Revolving Facility

                                Agent or the Revolving Lenders be required to extend Revolving

                                Loans pursuant to a deemed draw and borrowing pursuant to

                                paragraphs 6(c)(i)(x) and 6(c)(ii)(x) in an aggregate amount

                                exceeding the Carve-Out Reserve Amount.

                        (iv)    All funds in the Pre-Carve Out Trigger Notice Reserve shall be

                                used first to pay the obligations set forth in clauses (i) through

                                (iii) of the definition of Carve Out set forth above (the “Pre-



                                              37
19-22312-rdd   Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                       Pg 38 of 82


                              Carve Out Amounts”), but not, for the avoidance of doubt, the

                              Post-Carve Out Trigger Notice Cap, until paid in full, and then,

                              to the extent the Pre-Carve Out Trigger Notice Reserve has not

                              been reduced to zero, to pay the Agents for the benefit of the

                              Lenders, unless the Obligations have been indefeasibly paid in

                              full, in cash, and all Commitments have been terminated, in

                              which case any such excess shall be paid to the Existing Primed

                              Secured Parties in accordance with their rights and priorities as

                              of the Petition Date. All funds in the Post-Carve Out Trigger

                              Notice Reserve shall be used first to pay the obligations set forth

                              in clause (iv) of the paragraph (a) above (the “Post-Carve Out

                              Amounts”), and then, to the extent the Post-Carve Out Trigger

                              Notice Reserve has not been reduced to zero, to pay the Agents

                              for the benefit of the Lenders, unless the Obligations have been

                              indefeasibly paid in full, in cash, and all Commitments have

                              been terminated, in which case any such excess shall be paid to

                              the Existing Primed Secured Parties in accordance with their

                              rights and priorities as of the Petition Date.

                        (v)   Notwithstanding anything to the contrary in the DIP Loan

                              Documents or this Interim Order, if either of the Carve Out

                              Reserves is not funded in full in the amounts set forth in this

                              paragraph 6, then, any excess funds in one of the Carve Out

                              Reserves following the payment of the Pre-Carve Out Amounts



                                            38
19-22312-rdd   Doc 75   Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                      Pg 39 of 82


                             and Post-Carve Out Amounts, respectively, shall be used to fund

                             the other Carve Out Reserve, up to the applicable amount set

                             forth in this paragraph (c), prior to making any payments to the

                             Agents or the Existing Primed Secured Parties, as applicable.

                             Notwithstanding anything to the contrary in the DIP Loan

                             Documents or this Interim Order, following delivery of a Carve

                             Out Trigger Notice, the Agents and the agents under the Existing

                             Primed Secured Facilities shall not sweep or foreclose on cash

                             (including cash received as a result of the sale or other

                             disposition of any assets) of the Debtors until the Carve Out

                             Reserves have been fully funded, but shall have a security

                             interest in any residual interest in the Carve Out Reserves, with

                             any excess paid in accordance with the DIP Loan Documents

                             and subparagraph (iv) above. Further, notwithstanding anything

                             to the contrary in this Interim Order, (i) disbursements by the

                             Debtors from the Carve Out Reserves shall not constitute Loans

                             (as defined in the DIP Loan Documents) or increase or reduce

                             the Obligations, (ii) the failure of the Carve Out Reserves to

                             satisfy in full the Allowed Professional Fees shall not affect the

                             priority of the Carve Out, and (iii) in no way shall the Initial

                             Budget, Budget, Carve Out, Post-Carve Out Trigger Notice Cap,

                             Carve Out Reserves, or any of the foregoing be construed as a

                             cap or limitation on the amount of the Allowed Professional Fees



                                           39
19-22312-rdd     Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                         Pg 40 of 82


                                 due and payable by the Debtors. For the avoidance of doubt and

                                 notwithstanding anything to the contrary in this Interim Order,

                                 the DIP Facilities, or in any Existing Primed Secured Facilities,

                                 the Carve Out shall be senior to all liens and claims securing the

                                 DIP Facilities, the Adequate Protection Liens, and the 507(b)

                                 Claim, and any and all other forms of adequate protection, liens,

                                 or claims securing the Obligations or the obligations under the

                                 Existing Primed Secured Facilities.

               (d)    Payment of Allowed Professional Fees Prior to the Termination

Declaration Date.    Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

Carve Out.

               (e)    No Direct Obligation to Pay Allowed Professional Fees. None of the

Agents, the Lenders, or the Existing Primed Secured Parties shall be responsible for the payment

or reimbursement of any fees or disbursements of any Professional Person incurred in connection

with the Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy Code.

Nothing in this Interim Order or otherwise shall be construed to obligate the Agents, the Lenders,

or the Existing Primed Secured Parties, in any way, to pay compensation to, or to reimburse

expenses of, any Professional Person or to guarantee that the Debtors have sufficient funds to pay

such compensation or reimbursement.

               (f)    Payment of Carve Out on or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-



                                               40
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                          Pg 41 of 82


for-dollar basis. Any funding of the Carve Out shall be added to, and made a part of, the

Obligations secured by the Collateral and shall be otherwise entitled to the protections granted

under this Interim Order, the Loan Documents, the Bankruptcy Code, and applicable law.

       7.      DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against the DIP Loan Parties (without the need to file any proof of claim) with priority over any

and all claims against the DIP Loan Parties, now existing or hereafter arising, of any kind

whatsoever, including, without limitation, all administrative expenses of the kind specified in

sections 503(b) and 507(b) of the Bankruptcy Code and any and all administrative expenses or

other claims arising under sections 105, 326, 328, 330, 331, 365, 503(b), 507(a), 507(b), 726, 1113

or 1114 of the Bankruptcy Code (including the Adequate Protection Obligations), whether or not

such expenses or claims may become secured by a judgment lien or other non-consensual lien,

levy or attachment, which allowed claims (the “DIP Superpriority Claims”) shall for purposes

of section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative expenses allowed

under section 503(b) of the Bankruptcy Code, and which DIP Superpriority Claims shall be

payable from and have recourse to all prepetition and postpetition property of the DIP Loan Parties

and all proceeds thereof (excluding claims and causes of action under sections 502(d), 544, 545,

547, 548 and 550 of the Bankruptcy Code, or any other avoidance actions under the Bankruptcy

Code or applicable state-law equivalents (“Avoidance Actions”)) in accordance with the DIP

Documents and this Interim Order, subject only to the liens on such property and the Carve Out.

The Debtors intend to seek entry of the Final Order providing that the DIP Superpriority Claims

shall also be payable from and have recourse to any proceeds or property recovered, unencumbered

or otherwise, from Avoidance Actions, whether by judgment, settlement or otherwise



                                                41
19-22312-rdd     Doc 75      Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 42 of 82


(“Avoidance Proceeds”). The DIP Superpriority Claims shall be entitled to the full protection of

section 364(e) of the Bankruptcy Code in the event that this Interim Order or any provision hereof

is vacated, reversed or modified, on appeal or otherwise. The DIP Superpriority Claims shall be

pari passu in right of payment with one another and senior to the 507(b) Claims (as defined herein).

       8.      DIP Liens.

               (a)     DIP Liens. As security for the DIP Obligations, effective and perfected

upon the date of this Interim Order and without the necessity of the execution, recordation or filing

by the DIP Loan Parties of mortgages, security agreements, control agreements, pledge agreements,

financing statements, notation of certificates of title for titled goods or other similar documents, or

the possession or control by the DIP Agent of, or over, any Collateral, security interests and liens

are hereby granted to the DIP Agent for its own benefit and the benefit of the DIP Lenders (all

property identified in clauses (i) through (iii) below being collectively referred to as the “DIP

Collateral”), subject only to the payment of the Carve Out (all such liens and security interests

granted to the DIP Agent, for its benefit and for the benefit of the DIP Lenders, pursuant to this

Interim Order and the DIP Documents, the “DIP Liens”):

                            (i)    Liens on Unencumbered Property. Pursuant to section 364(c)(2)

                                   of the Bankruptcy Code, a valid, binding, continuing,

                                   enforceable, fully perfected first priority senior security interest

                                   in and lien upon all prepetition and postpetition property of the

                                   DIP Loan Parties, whether existing on the Petition Date or

                                   thereafter acquired, that, on or as of the Petition Date, is not

                                   subject to a valid, perfected and non-avoidable lien, including,

                                   without limitation, any and all unencumbered cash of the DIP



                                                  42
19-22312-rdd   Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                       Pg 43 of 82


                               Loan Parties (whether maintained with the DIP Agent or

                               otherwise) and any investment of such cash, inventory, accounts

                               receivable, other rights to payment whether arising before or

                               after the Petition Date, contracts, properties, plants, fixtures,

                               machinery,     equipment,     general    intangibles,   documents,

                               instruments, securities, chattel paper, interests in leaseholds, real

                               properties, deposit accounts, patents, copyrights, trademarks,

                               trade names, rights under license agreements and other

                               intellectual property, capital stock of subsidiaries, wherever

                               located, and the proceeds, products, rents and profits of the

                               foregoing, whether arising under section 552(b) of the

                               Bankruptcy Code or otherwise, of all the foregoing (the

                               “Unencumbered Property”), in each case other than: (i) the

                               Excluded Assets, but including the proceeds of Excluded Assets

                               that do not otherwise constitute Excluded Assets; and (ii) the

                               Avoidance Actions; provided that the Debtors intend to seek

                               entry of the Final Order granting DIP Liens on Avoidance

                               Proceeds;

                        (ii)   Liens Priming Certain Prepetition Secured Parties’ Liens.

                               Pursuant to section 364(d)(1) of the Bankruptcy Code, a valid,

                               binding, continuing, enforceable, fully perfected first priority

                               priming security interest in and lien upon all prepetition and

                               postpetition property of the DIP Loan Parties of the same nature,



                                             43
19-22312-rdd   Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27                Main Document
                                       Pg 44 of 82


                                scope and type as the Prepetition Collateral, regardless of where

                                located, regardless whether or not any liens on such assets are

                                voided, avoided, invalidated, lapsed or unperfected (the “DIP

                                Priming Liens”), which shall prime all respects to the interests

                                of the Prepetition Secured Parties arising from current and future

                                liens of the Prepetition Secured Parties (including, without

                                limitation, the Adequate Protection Liens granted to the

                                Prepetition    Secured     Parties)    (the    “Primed      Liens”).

                                Notwithstanding anything herein to the contrary, the DIP

                                Priming Liens shall be (i) subject and junior to the Carve Out in

                                all respects, (ii) senior in all respects to the Prepetition Liens and

                                (iii) senior to the Adequate Protection Liens;

                        (iii)   Liens Junior to Certain Other Liens.           Pursuant to section

                                364(c)(3) of the Bankruptcy Code, a valid, binding, continuing,

                                enforceable, fully perfected security interest in and lien upon all

                                tangible and intangible pre- and postpetition property of each

                                DIP Loan Party that is subject to either (x) valid, perfected and

                                non-avoidable liens in existence at the time of the

                                commencement of the Chapter 11 Cases (other than the Primed

                                Liens) or (y) valid and non-avoidable liens (other than the

                                Primed Liens) in existence at the time of such commencement

                                that are perfected subsequent to such commencement as

                                permitted by Section 546(b) of the Bankruptcy Code, which



                                               44
19-22312-rdd   Doc 75    Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                       Pg 45 of 82


                               shall be (i) junior and subordinate to any valid, perfected and

                               non-avoidable liens (other than the Primed Liens) in existence

                               immediately prior to the Petition Date, and (ii) any such valid

                               and non-avoidable liens in existence immediately prior to the

                               Petition Date that are perfected subsequent to the Petition Date

                               as permitted by section 546(b) of the Bankruptcy Code;

                               provided that nothing in the foregoing clauses (i) and (ii) shall

                               limit the rights of the DIP Secured Parties under the DIP

                               Documents to the extent such liens are not permitted thereunder;

                               and

                        (iv)   Liens Senior to Certain Other Liens. The DIP Liens shall not be

                               (i) subject or subordinate to or made pari passu with (A) any lien

                               or security interest that is avoided and preserved for the benefit

                               of the DIP Loan Parties and their estates under section 551 of

                               the Bankruptcy Code, (B) unless otherwise provided for in the

                               DIP Documents or in this Interim Order, any liens or security

                               interests arising after the Petition Date, including, without

                               limitation, any liens or security interests granted in favor of any

                               federal, state, municipal or other governmental unit (including

                               any regulatory body), commission, board or court for any

                               liability of the DIP Loan Parties, or (C) any intercompany or

                               affiliate liens of the DIP Loan Parties or security interests of the

                               DIP Loan Parties; or (ii) subordinated to or made pari passu



                                             45
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 46 of 82


                                  with any other lien or security interest under section 363 or 364

                                  of the Bankruptcy Code granted after the date hereof.

       9.      Maintenance of Letters of Credit. To the extent permitted by the DIP Documents,

the DIP Loan Parties are authorized to renew letters of credit issued under the DIP Documents on

an uninterrupted basis and to take all actions reasonably appropriate with respect thereto on an

uninterrupted basis. Without limitation to the foregoing, the DIP Loan Parties are authorized to

replace all outstanding Letters of Credit (as defined in the Prepetition Credit Agreement) with new

letters of credit issued under the DIP L/C Sub-Facility.

       10.     Protection of DIP Lenders’ Rights.

               (a)     So long as there are any DIP Obligations outstanding or the DIP Lenders

have any outstanding Commitments (as defined in the DIP Documents) (the “DIP Commitments”)

under the DIP Documents, the Prepetition Secured Parties shall: (i) have no right to and shall take

no action to foreclose upon, or recover in connection with, the liens granted thereto pursuant to the

Prepetition Debt Documents or this Interim Order, or otherwise seek to exercise or enforce any

rights or remedies against such DIP Collateral or the Adequate Protection Liens; (ii) be deemed to

have consented to any transfer, disposition or sale of, or release of liens on, such DIP Collateral

(but not any proceeds of such transfer, disposition or sale to the extent remaining after payment in

cash in full of the DIP Obligations and termination of the DIP Commitments), to the extent such

transfer, disposition, sale or release is authorized under the DIP Documents; (iii) not file any

further financing statements, trademark filings, copyright filings, mortgages, notices of lien or

similar instruments, or otherwise take any action to perfect their security interests in such DIP

Collateral unless, solely as to this clause (iii), the DIP Agent or the DIP Lenders file financing

statements or other documents to perfect the liens granted pursuant to this Interim Order, or as may



                                                 46
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 47 of 82


be required by applicable state law to continue the perfection of valid and non-avoidable liens or

security interests as of the Petition Date; and (iv) deliver or cause to be delivered, at the DIP Loan

Parties’ cost and expense, any termination statements, releases and/or assignments in favor of the

DIP Agent or the DIP Lenders or other documents necessary to effectuate and/or evidence the

release, termination and/or assignment of liens on any portion of such DIP Collateral subject to

any sale or court-approved disposition.

               (b)     To the extent any Prepetition Secured Party has possession of any

Prepetition Collateral or DIP Collateral or has control with respect to any Prepetition Collateral or

DIP Collateral, or has been noted as secured party on any certificate of title for a titled good

constituting Prepetition Collateral or DIP Collateral, then such Prepetition Secured Party shall be

deemed to maintain such possession or notation or exercise such control as a gratuitous bailee

and/or gratuitous agent for perfection for the benefit of the DIP Agent and the DIP Lenders, and

the Prepetition Agent and Prepetition Notes Trustees shall comply with the instructions of the DIP

Agent with respect to the exercise of such control.

               (c)     Any proceeds of Prepetition Collateral subject to the Primed Liens received

by any Prepetition Secured Parties, whether in connection with the exercise of any right or remedy

(including setoff) relating to the Prepetition Collateral or otherwise received by any of the

Prepetition Agent and Prepetition Notes Trustees, shall be segregated and held in trust for the

benefit of and forthwith paid over to the DIP Agent for the benefit of the DIP Secured Parties in

the same form as received, with any necessary endorsements. The DIP Agent is hereby authorized

to make any such endorsements as agent for each of the Prepetition Agent and Prepetition Notes

Trustees or any such Prepetition Secured Parties. This authorization is coupled with an interest

and is irrevocable. Notwithstanding the foregoing, the rights of setoff and first-priority security



                                                 47
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                          Pg 48 of 82


interests of the financial institutions providing cash management services (solely to the extent

related to cash management obligations and as governed by the cash management order entered in

these Chapter 11 Cases) are preserved.

               (d)    The automatic stay provisions of section 362 of the Bankruptcy Code are

hereby modified to the extent necessary to permit the DIP Agent, acting at the direction of the

Required DIP Lenders, and the DIP Lenders to enforce all of their rights under the DIP Documents

and to (i) immediately upon the occurrence of an Event of Default, declare (A) the termination,

reduction or restriction of any further Commitment to the extent any such Commitment remains

and (B) all applicable DIP Obligations to be immediately due and payable, without presentment,

demand, protest or other notice of any kind, all of which are expressly waived by the DIP Loan

Parties; and (ii) upon the occurrence of an Event of Default and the giving by the DIP Agent of

five (5) business days’ prior written notice (which shall run concurrently with any notice required

to be provided under the DIP Documents) (the “Remedies Notice Period”) via email to counsel

to the Debtors and the Creditors’ Committee, counsel to the Prepetition First Lien Indenture Notes

Trustee, counsel to the Prepetition Agent, counsel to the First Lien Term Lender Ad Hoc Group,

counsel to the Prepetition 2024 Second Lien Notes Indenture Trustee, counsel to the Prepetition

2025 Second Lien Notes Indenture Trustee, and counsel to the Second Lien Ad Hoc Committee ,

and the office of the United States Trustee for the Southern District of New York (the “U.S.

Trustee”) to (A) withdraw consent to the Debtors’ continued use of Cash Collateral and

(B) exercise all other rights and remedies provided for in the DIP Documents and under applicable

law; provided that, during the Remedies Notice Period, the Debtors may request an expedited

hearing before the Bankruptcy Court to determine whether an Event of Default has in fact occurred

and/or seek nonconsensual use of Cash Collateral. In no event shall the DIP Agent, the DIP



                                                48
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 49 of 82


Lenders or the Prepetition Secured Parties be subject to the equitable doctrine of “marshaling” or

any similar doctrine with respect to the DIP Collateral, with respect to the DIP Obligations or with

respect to the Prepetition First Lien Debt or the Prepetition Collateral; provided that the DIP Agent

and the DIP Lenders shall use commercially reasonable efforts to first use all DIP Collateral other

than the assets held or owned by (i) the Prepetition Midwest Notes Issuer, (ii) Windstream Network

Services of the Midwest, Inc. and/or (iii) each of the Prepetition Midwest Notes Issuer’s Debtor

subsidiaries that are not currently obligors under the Prepetition Credit Agreement or the

Prepetition First Lien Notes, but are (or become) DIP Loan Parties, to repay the DIP Obligations

prior to using such other DIP Collateral to repay the DIP Obligations. Further, the Debtors intend

to seek entry of the Final Order providing for a waiver of the “equities of the case” exception in

section 552(b) of the Bankruptcy Code with respect to the secured claims of the Prepetition

Secured Parties or to the Liens and security interests securing such claims.

               (e)     No rights, protections or remedies of the DIP Agent or the DIP Lenders

granted by the provisions of this Interim Order or the DIP Documents shall be limited, modified

or impaired in any way by: (i) any actual or purported withdrawal of the consent of any party to

the DIP Loan Parties’ authority to continue to use Cash Collateral; (ii) any actual or purported

termination of the DIP Loan Parties’ authority to continue to use Cash Collateral; or (iii) the terms

of any other order or stipulation related to the DIP Loan Parties’ continued use of Cash Collateral

or the provision of adequate protection to any party.

       11.     Limitation on Charging Expenses Against Collateral. Except to the extent of the

Carve Out, no costs or expenses of administration of the Chapter 11 Cases or any future proceeding

that may result therefrom, including liquidation in bankruptcy or other proceedings under the

Bankruptcy Code, shall be charged against or recovered from the DIP Collateral (including Cash



                                                 49
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 50 of 82


Collateral) pursuant to section 506(c) of the Bankruptcy Code or any similar principle of law,

without the prior written consent of the DIP Agent, acting at the direction of the Required Lenders

(as defined in the DIP Documents, the “Required DIP Lenders”), and the Debtors intend to seek

entry of the Final Order providing the same with respect to the Prepetition Agent, acting at the

direction of the Required Lenders (as defined in the Prepetition Credit Agreement), and no such

consent shall be implied from any other action, inaction, or acquiescence by the DIP Agent, the

DIP Lenders or the Prepetition Secured Parties, and nothing contained in this Interim Order shall

be deemed to be a consent by the DIP Agent, the DIP Lenders or the Prepetition Secured Parties

to any charge, lien, assessment or claim against the DIP Collateral under section 506(c) of the

Bankruptcy Code or otherwise.

       12.     Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Agent on behalf of the DIP Lenders pursuant to the provisions of this Interim Order, the Final

Order (if and when entered), any subsequent order of the Court or the DIP Documents shall be

irrevocable, received free and clear of any claim, charge, assessment or other liability, including,

without limitation, any such claim or charge arising out of or based on, directly or indirectly,

section 506(c) of the Bankruptcy Code (subject to the entry of the Final Order approving the waiver

of the Debtors’ rights under section 506(c) of the Bankruptcy Code), whether asserted or assessed

by, through or on behalf of the Debtors, or 552(b) of the Bankruptcy Code, and solely in the case

of payments made or proceeds remitted after the delivery of a Carve Out Trigger Notice, subject

to the Carve Out in all respects.

       13.     Use of Cash Collateral. The DIP Loan Parties are hereby authorized, subject to the

terms and conditions of this Interim Order, to use all Cash Collateral; provided that (a) the

Prepetition Secured Parties are granted the adequate protection as hereinafter set forth and (b)



                                                50
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 51 of 82


except on the terms and conditions of this Interim Order, the DIP Loan Parties shall be enjoined

and prohibited from at any times using the Cash Collateral absent further order of the Court.

       14.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease, encumber

or otherwise dispose of any portion of the Collateral other than in the ordinary course of business

without the prior written consent of the DIP Agent, except as otherwise provided for in the DIP

Documents or otherwise ordered by the Court, and subject to the Intercreditor Agreements.

       15.     Adequate Protection of Prepetition Secured Parties. The Prepetition Secured

Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of the Bankruptcy

Code, to adequate protection of their interests in all Prepetition Collateral, including the Cash

Collateral, in an amount equal to the aggregate diminution in the value of the Prepetition Secured

Parties’ interests in the Prepetition Collateral (including Cash Collateral) from and after the

Petition Date, if any, for any reason provided for under the Bankruptcy Code (the “Prepetition

Adequate Protection Claim”). In consideration of the foregoing, the Prepetition Agent and

Prepetition Notes Trustees, for the benefit of the Prepetition Secured Parties, are hereby granted

the following in the amount of such diminution (collectively, the “Adequate Protection

Obligations”):

               (a)     First Lien Adequate Protection Liens. (i) The Prepetition Agent, for itself

and for the benefit of the other Prepetition Credit Facility Secured Parties and (ii) the Prepetition

First Lien Notes Indenture Trustee, for itself and for the benefit of the First Lien Noteholders, are

each hereby granted (effective and perfected upon the date of this Interim Order and without the

necessity of the execution of any mortgages, security agreements, pledge agreements, financing

statements or other agreements), in the amount of the Prepetition Credit Facility Secured Parties’

Prepetition Adequate Protection Claims (in the case of the Prepetition Agent) and the First Lien



                                                 51
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 52 of 82


Notes Secured Parties’ Prepetition Adequate Protection Claims (in the case of the Prepetition First

Lien Notes Indenture Trustee), a valid, perfected replacement security interest in and lien upon all

of the DIP Collateral and, solely as to the Prepetition Agent, any other assets on which the Midwest

Notes Adequate Protection Liens are granted, in each case subject and subordinate only to (A) the

DIP Liens and any liens to which the DIP Liens are junior and (B) the Carve Out (the “First Lien

Adequate Protection Liens”). The First Lien Adequate Protection Liens granted pursuant to this

paragraph in favor of the Prepetition Agent shall be pari passu with the First Lien Adequate

Protection Liens granted pursuant to this paragraph in favor of the Prepetition First Lien Notes

Indenture Trustee.

               (b)     Second Lien Adequate Protection Liens. (i) The Prepetition 2024 Second

Lien Notes Indenture Trustee, for itself and for the benefit of the Second Lien 2024 Noteholders

and (ii) the Prepetition 2025 Second Lien Notes Indenture Trustee, for itself and for the benefit of

the Second Lien 2025 Noteholders, are each hereby granted (effective and perfected upon the date

of this Interim Order and without the necessity of the execution of any mortgages, security

agreements, pledge agreements, financing statements or other agreements), in the amount of the

Second Lien 2024 Notes Secured Parties’ Prepetition Adequate Protection Claims (in the case of

the Prepetition 2024 Second Lien Notes Indenture Trustee) and the Second Lien 2025 Notes

Secured Parties’ Prepetition Adequate Protection Claims (in the case of the Prepetition 2025

Second Lien Notes Indenture Trustee), a valid, perfected replacement security interest in and lien

upon all of the DIP Collateral, in each case subject and subordinate to (A) the DIP Liens and any

liens to which the DIP Liens are junior, (B) the First Lien Adequate Protection Liens, (C) the

Prepetition Credit Facility Liens, (D) the First Lien Notes Liens and (E) the Carve Out (the

“Second Lien Adequate Protection Liens”). The Second Lien Adequate Protection Liens



                                                52
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 53 of 82


granted pursuant to this paragraph in favor of the Prepetition 2024 Second Lien Notes Indenture

Trustee shall be pari passu with the Second Lien Adequate Protection Liens granted pursuant to

this paragraph in favor of the Prepetition 2025 Second Lien Notes Indenture Trustee.

               (c)     Midwest Notes Adequate Protection Liens. The Prepetition Midwest Notes

Indenture Trustee, for itself and for the benefit of the Prepetition Midwest Noteholders, is hereby

granted (effective and perfected upon the date of this Interim Order and without the necessity of

the execution or filing of any mortgages, security agreements, pledge agreements, financing

statements or other agreements or notices), in the amount of the Prepetition Midwest Noteholders’

Prepetition Adequate Protection Claims, a valid, perfected replacement security interest in and lien

upon any and all assets (including, without limitation, any DIP Collateral) held or owned by (i) the

Prepetition Midwest Notes Issuer, (ii) Windstream Network Services of the Midwest, Inc. and/or

(iii) each of the Prepetition Midwest Notes Issuer’s Debtor subsidiaries that are not currently

obligors under the Prepetition Credit Agreement or the Prepetition First Lien Notes, but are (or

become) DIP Loan Parties, subject and subordinate only to (A) the DIP Liens and any liens to

which the DIP Liens are junior and (B) the Carve Out (the “Midwest Notes Adequate Protection

Liens” and, together with the First Lien Adequate Protection Liens and Second Lien Adequate

Protection Liens, the “Adequate Protection Liens”) The Midwest Notes Adequate Protection

Liens granted pursuant to this paragraph shall be pari passu with the First Lien Adequate

Protection Liens and shall be senior to the Second Lien Adequate Protection Liens.

               (d)     First Lien Section 507(b) Claims. (i) The Prepetition Agent, for itself and

for the benefit of the other Prepetition Credit Facility Secured Parties (ii) the Prepetition First Lien

Notes Indenture Trustee, for itself and for the benefit of the First Lien Noteholders, are each hereby

granted, subject to the Carve Out, an allowed superpriority administrative expense claim as



                                                  53
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                          Pg 54 of 82


provided for in section 507(b) of the Bankruptcy Code in the amount of the Prepetition Credit

Facility Secured Parties’ Prepetition Adequate Protection Claims (in the case of the Prepetition

Agent) and the First Lien Notes Secured Parties’ Prepetition Adequate Protection Claims (in the

case of the Prepetition First Lien Notes Indenture Trustee), in each case with, except as set forth

in this Interim Order, priority in payment over any and all administrative expenses of the kind

specified or ordered pursuant to any provision of the Bankruptcy Code (the “First Lien 507(b)

Claims”); which First Lien 507(b) Claims shall have recourse to and be payable from all of the

DIP Collateral. The First Lien 507(b) Claims shall be subject and subordinate only to the Carve

Out and the DIP Superpriority Claims. Except to the extent expressly set forth in this Interim

Order, the Final Order or the DIP Documents, the Prepetition Credit Facility Secured Parties or

Prepetition First Lien Notes Secured Parties shall not receive or retain any payments, property or

other amounts in respect of the First Lien 507(b) Claims unless and until the DIP Obligations

(other than contingent indemnification obligations as to which no claim has been asserted) have

indefeasibly been paid in cash in full and all DIP Commitments have been terminated.

               (e)    Second Lien Section 507(b) Claims. Subject to section 6.01(c) of the Junior

Lien Intercreditor Agreement, (i) the Prepetition 2024 Second Lien Notes Indenture Trustee, for

itself and for the benefit of the Second Lien 2024 Noteholders and (ii) the Prepetition 2025 Second

Lien Notes Indenture Trustee, for itself and for the benefit of the Second Lien 2025 Noteholders,

are each hereby granted, subject to the Carve Out, an allowed superpriority administrative expense

claim as provided for in section 507(b) of the Bankruptcy Code in the amount of the Second Lien

2024 Notes Secured Parties’ Prepetition Adequate Protection Claims (in the case of the Prepetition

2024 Second Lien Notes Indenture Trustee) and the Second Lien 2025 Notes Secured Parties’

Prepetition Adequate Protection Claims (in the case of the Prepetition 2025 Second Lien Notes



                                                54
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 55 of 82


Indenture Trustee), in each case with, except as set forth in this Interim Order, priority in payment

over any and all administrative expenses of the kind specified or ordered pursuant to any provision

of the Bankruptcy Code (the “Second Lien 507(b) Claims”); which Second Lien 507(b) Claims

shall have recourse to and be payable from all of the DIP Collateral. The Second Lien 507(b)

Claims shall be subject and subordinate to the Carve Out, the DIP Superpriority Claims, the First

Lien 507(b) Claims and the prepetition claims of the Prepetition First Lien Notes Secured Parties

and the Prepetition Credit Facility Secured Parties. Except to the extent expressly set forth in this

Interim Order, the Final Order, the DIP Documents or the DIP Credit Agreement, the Prepetition

Second Lien Notes Secured Parties shall not receive or retain any payments, property or other

amounts in respect of the Second Lien 507(b) Claims unless and until the DIP Obligations (other

than contingent indemnification obligations as to which no claim has been asserted) have

indefeasibly been paid in cash in full and all DIP Commitments have been terminated. For the

avoidance of doubt, each of (i) the Prepetition 2024 Second Lien Notes Indenture Trustee (for

itself and for the benefit of the Second Lien 2024 Noteholders) and (ii) the Prepetition 2025 Second

Lien Notes Indenture Trustee (for itself and for the benefit of the Second Lien 2025 Noteholders)

shall not assert their Second Lien 507(b) Claims until the Discharge of First-Priority Obligations

(as defined in the Junior Lien Intercreditor Agreement) has occurred, in accordance with the Junior

Lien Intercreditor Agreement.

               (f)     Midwest Notes Section 507(b) Claims. The Prepetition Midwest Notes

Indenture Trustee, for itself and for the benefit of the Prepetition Midwest Noteholders, are hereby

granted, subject to the Carve Out, an allowed superpriority administrative expense claim as

provided for in section 507(b) of the Bankruptcy Code in the amount of the Prepetition Midwest

Noteholders’ Prepetition Adequate Protection Claims, with, except as set forth in this Interim



                                                 55
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 56 of 82


Order, priority in payment over any and all administrative expenses of the kind specified or ordered

pursuant to any provision of the Bankruptcy Code (the “Midwest Notes 507(b) Claims” and,

together with the First Lien 507(b) Claims and Second Lien 507(b) Claims, the “507(b) Claims”),

which Midwest Notes 507(b) Claims shall have recourse to and be payable (on a joint and several

basis) from any and all assets (including, without limitation, any DIP Collateral) held or owned by

(i) the Prepetition Midwest Notes Issuer, (ii) Windstream Network Services of the Midwest, Inc.

and/or (iii) and each of the Prepetition Midwest Notes Issuer’s Debtor subsidiaries that are not

currently obligors under the Prepetition Credit Agreement or the Prepetition First Lien Notes, but

are (or become) DIP Loan Parties. The Midwest Notes 507(b) Claims shall be subject and

subordinate only to the Carve Out and the DIP Superpriority Claims, pari passu to the First Lien

507(b) Claims, and senior to the Second Lien 507(b) Claims. Except to the extent expressly set

forth in this Interim Order, the Final Order or the DIP Documents, the Prepetition Midwest

Noteholders shall not receive or retain any payments, property or other amounts in respect of the

Midwest Notes 507(b) Claims unless and until the DIP Obligations (other than contingent

indemnification obligations as to which no claim has been asserted) have indefeasibly been paid

in cash in full and all DIP Commitments have been terminated.

               (g)     First Lien Secured Parties Cash Payments.         In each case subject to

reallocation or recharacterization as payment of principal under sections 506(a) and (b) of the

Bankruptcy Code, (i) the Prepetition Agent, for the benefit of the applicable Prepetition Credit

Facility Secured Parties, shall receive current payment in cash on the last business day of each

month in an amount equal to the sum of (A) all unpaid interest accruing on all outstanding principal,

interest, fees and other amounts owing under the Prepetition Credit Agreement (as of the Petition

Date) and (B) all outstanding and unpaid fees and interest owing pursuant to Section 2.11 of the



                                                56
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 57 of 82


Prepetition Credit Agreement (in the case of Letter of Credit participation fees, for the avoidance

of doubt, at the rates applicable after giving effect to Section 2.12(c)), in each case (x) whether

accruing prior to, on or after the Petition Date, (y) accruing, on and after the Petition Date, at the

applicable rate provided for under Section 2.12(c) of the Prepetition Credit Agreement in respect

of all outstanding amounts and (z) no outstanding Borrowing may be converted or continued as a

Eurodollar Borrowing (each as defined in the Prepetition Credit Agreement) at any time following

the Petition Date; (ii) the Prepetition First Lien Notes Indenture Trustee, for the benefit of the

applicable First Lien Notes Secured Parties, shall receive current payment in cash on the last

business day of each month in an amount equal to the sum of (A) all unpaid fees owing to the

Prepetition First Lien Notes Indenture Trustee under the First Lien Notes Indenture and (B) all

interest accruing on the Notes (as defined in the First Lien Notes Indenture), whether accruing

prior to, on or after the Petition Date, in each case at the non-default rate, and (iii) the Prepetition

Midwest Notes Indenture Trustee, for the benefit of the applicable Prepetition Midwest Notes

Secured Parties, shall receive current payment in cash on the last business day of each month in

an amount equal to the sum of (A) all unpaid fees owing to the Prepetition Midwest Notes

Indenture Trustee under the Prepetition Midwest Notes Indenture and (B) all interest at the non-

default rate accruing on the Prepetition Midwest Notes, in each case whether accruing prior to, on

or after the Petition Date, (the payments in this paragraph 15(g), the “Adequate Protection

Payments”).

               (h)     First Lien Secured Parties Fees and Expenses. In each case subject to

reallocation and recharacterization as payment of principal under sections 506(a) and (b) of the

Bankruptcy Code, without duplication of amounts required to be paid pursuant to the DIP

Documents, (i) upon entry of this Interim Order, the DIP Loan Parties shall pay in cash all



                                                  57
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 58 of 82


reasonable and documented out-of-pocket professional fees, expenses and disbursements payable

to the advisors to the Prepetition Agent (and, as set forth below, the Prepetition Credit Agreement

Lenders, the Prepetition First Lien Notes Indenture Trustee, the Prepetition Midwest Notes

Indenture Trustee, the Midwest Noteholder Group that accrued prior to the Petition Date, including

the fees and expenses of (A) Simpson Thacher & Bartlett LLP, plus any prior counsel to the

Prepetition Agent, as counsel for the Prepetition Agent, (B) a financial advisor for the Prepetition

Agent (and the Debtors are authorized to execute or acknowledge any related engagement letter),

(C) Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel to the ad hoc group of Prepetition

Term Loan Lenders (the “First Lien Term Lender Ad Hoc Group”), (D) Evercore Group, L.L.S.,

as financial advisor to the First Lien Term Lender Ad Hoc Group, (E) counsel for the Prepetition

First Lien Notes Indenture Trustee, (F) Shearman & Sterling LLP, as counsel to certain holders of

Prepetition Midwest Notes (the “Midwest Noteholder Group”), (G) conflicts counsel for the

Midwest Noteholder Group, and (H) counsel to the Prepetition Midwest Notes Indenture Trustee,

((A) through (H), collectively, the “First Lien Advisors”) and (ii) subject to reallocation or

recharacterization as payment of principal under sections 506(a) and (b) of the Bankruptcy Code,

the DIP Loan Parties shall pay in cash all reasonable and documented out-of-pocket professional

fees, expenses and disbursements payable to the advisors to the Prepetition Agent, the Prepetition

First Lien Notes Indenture Trustee, the Prepetition Midwest Notes Indenture Trustee, the Midwest

Noteholder Group and the First Lien Term Lender Ad Hoc Group that have accrued on or after the

Petition Date, including the fees and expenses of the First Lien Advisors. The payment of the fees,

expenses and disbursements set forth in clause (ii) of the foregoing sentence shall be made within

ten (10) days (which time period may be extended by the applicable professional) after the receipt

by the Debtors, the U.S. Trustee and the Creditors’ Committee, if appointed (the “Review Period”)



                                                58
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 59 of 82


of invoices therefor without the necessity of filing formal fee applications or compliance with the

U.S. Trustee’s fee guidelines. Such invoices provided to the Debtors, the U.S. Trustee and, as

applicable, the Creditors’ Committee, shall be summary copies, which shall not be required to

contain time entries and which may be redacted or modified to the extent necessary to delete any

information subject to the attorney-client privilege, any information constituting attorney work

product, or any other confidential information, and the provision of such invoices shall not

constitute any waiver of the attorney client privilege or of any benefits of the attorney work product

doctrine. Any objections raised by the Debtors, the U.S. Trustee or a Creditors’ Committee with

respect to such invoices must be in writing and state with particularity the grounds therefor and

must be submitted to the applicable professional so as to be actually received prior to the expiration

of the Review Period. Following the Review Period, any such objection will be subject to

resolution by the Court to the extent it remains unresolved.          Pending such resolution, the

undisputed portion of any such invoice will be paid promptly by the Debtors. Notwithstanding the

foregoing, the Debtors are authorized and directed to pay on the Closing Date (as defined in the

DIP Documents) all adequate protection fees and expenses incurred under this paragraph 15(h) on

or prior to such date without the need for any applicable professional to first deliver a copy of its

invoice or other supporting documentation. Any and all fees, costs, and expenses paid prior to the

Petition Date by any of the Debtors to the DIP Agent and DIP Lenders in connection with or with

respect to the DIP Facility in connection or with respect to these matters, are hereby approved in

full and shall not be subject to avoidance, disgorgement or any similar form of recovery by the

Debtors or any other person. The Debtors intend to seek entry of the Final Order approving in full

any and all such fees, costs and expenses paid prior to the Petition Date by any of the Debtors to

the Prepetition Secured Parties.



                                                 59
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 60 of 82


               (i)     Monitoring of Prepetition Collateral.         The Prepetition Agents and

Prepetition Notes Trustees shall be permitted to retain expert consultants and financial advisors at

the expense of the Debtors, which consultants and advisors shall be given reasonable access for

purposes of monitoring the business of the Debtors and the value of the applicable Prepetition

Collateral.

               (j)     Financial Reporting. The Debtors shall continue to provide the Prepetition

Agents, Prepetition Notes Trustees, and the First Lien Term Lender Ad Hoc Group (through its

counsel)with financial and other reporting substantially in compliance with the Prepetition Debt

Documents and any reporting described in this Interim Order or the other DIP Documents;

provided that no audited financial statements shall be required and there shall be longer deadlines

to be mutually agreed for certain reporting; provided, further, that the Prepetition Midwest Notes

Indenture Trustee, the Second Lien Ad Hoc Committee, the Prepetition 2024 Second Lien Notes

Indenture Trustee, the First Lien Term Lender Ad Hoc Group (through its counsel), and the

Prepetition 2025 Second Lien Notes Indenture Trustee shall each be entitled to all financial

reporting delivered to the Prepetition Agent and the Prepetition First Lien Notes Indenture Trustee

pursuant to the applicable Prepetition Debt Documents.

               (k)     Notwithstanding anything to the contrary herein, except as expressly

provided for herein with respect to the Prepetition Midwest Notes or in the following proviso, no

Prepetition Secured Party shall receive the benefit of any Adequate Protection Liens on the assets

of, or 507(b) Claims against, any Debtor except to the extent such Debtor was a prepetition obligor

with respect to the applicable Prepetition Secured Party; provided that the First Lien Adequate

Protection Liens shall attach to the assets of, and the First Lien 507(b) Claims shall be against, any

Debtor that is or becomes a DIP Loan Party but that was not an obligor under the Prepetition Credit



                                                 60
19-22312-rdd      Doc 75      Filed 03/01/19 Entered 03/01/19 13:27:27               Main Document
                                            Pg 61 of 82


Facilities subject to the terms hereof; and provided, further, that the Adequate Protection Liens

shall extend to and encumber any Collateral that is or becomes DIP Collateral.

        16.     Budget Maintenance. The initial Budget shall depict, on a weekly and line-item

basis, for the first thirteen (13) week period from the Closing Date (A) (i) projected cash receipts,

(ii) projected disbursements, including ordinary course operating expenses and bankruptcy-related

expenses (including asset sales and any other fees and expenses relating to the DIP Documents),

(iii) net cash flow, and (iv) DIP Facilities availability and total available liquidity, and (B) the other

items set forth therein and such other information requested by the DIP Agent, and such initial

Budget shall be approved by, and in form and substance reasonably satisfactory to, the DIP Agent

in its sole discretion (it being acknowledged and agreed that the Budget attached hereto as

Schedule 1 is approved by and satisfactory to the DIP Agent). The Budget shall be updated,

modified or supplemented by the Debtors from time to time and upon the reasonable request of

the DIP Agent (acting at the direction of the Required DIP Lenders), but in any event the Budget

shall be updated by the Debtors not less than one time in each four (4) consecutive week period,

and each such updated, modified or supplemented budget shall be deemed an approved Budget

unless the DIP Agent acting in its reasonable discretion, objects by written notice delivered to the

Debtors on or within five (5) business days after the receipt of such updated, modified or

supplemented budget; provided that, in the event that the DIP Agent objects, the current approved

Budget shall remain the approved Budget until the DIP Agent and the Debtors agree as to an

updated, modified or supplemented Budget. Each Budget delivered to the DIP Agent shall be

accompanied by such supporting documentation as reasonably requested by the DIP Agent. Each

Budget shall be prepared in good faith based upon assumptions that the Debtors believe to be

reasonable. A copy of any Budget (or updated Budget) shall be delivered to counsel for a Creditors’



                                                   61
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 62 of 82


Committee (if appointed), counsel to the Prepetition Agent, counsel to the Prepetition First Lien

Notes Indenture Trustee, counsel to the First Lien Term Lender Ad Hoc Group, counsel to the

Midwest Noteholder Group, and the U.S. Trustee after it has been approved in accordance with

the DIP Documents.

       17.     Reservation of Rights of Prepetition Secured Parties. Under the circumstances and

given that the above-described adequate protection is consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court finds that the adequate protection provided herein is

reasonable and sufficient to protect the interests of the Prepetition Secured Parties and any other

parties’ holding interests that are secured by Primed Liens; provided that any of the Prepetition

Agent, or Prepetition Notes Trustees, acting on its own behalf or at the direction of the requisite

Prepetition Secured Parties may request further or different adequate protection, subject to and

consistent with the terms of the Intercreditor Agreements, and the Debtors or any other party in

interest may contest any such request. In addition, the Prepetition 2024 Second Lien Notes

Indenture Trustee and the Prepetition 2025 Second Lien Notes Indenture Trustee reserve all rights

to assert claims for interest, if any, including default interest, and all other remedies provided under

the Prepetition 2024 Second Lien Notes Documents and the Prepetition 2024 Second Lien Notes

Documents, subject to the Intercreditor Agreements.

       18.     Consent and Consent Fee. As soon as reasonably practicable after entry of this

Interim Order, the Debtors are authorized to distribute to all Prepetition Lenders of record as of

such distribution date a request for formal consent (pursuant to documentation reasonably

satisfactory to the Debtors, the Prepetition Agent, and First Lien Term Lender Ad Hoc Group) to

the DIP Loan Parties’ use of Cash Collateral and the other Prepetition Collateral, and the DIP Loan

Parties’ entry into the DIP Documents in accordance with and subject to the terms and conditions



                                                  62
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27               Main Document
                                           Pg 63 of 82


in this Interim Order, the Final Order and the DIP Documents, and each such Prepetition Lender

that affirmatively provides such formal consent within ten (10) days after the launch of such

consent shall earn and receive a consent fee in the amount of 0.75 percent of such Prepetition

Lender’s outstanding principal amount of loans and Revolving Credit Exposure (as defined in

Prepetition Credit Agreement) under the Prepetition Credit Facilities; provided that, to the extent

the Debtors have not confirmed a chapter 11 plan or otherwise effectuated the Discharge of First-

Priority Obligations before the date that is 18 months after the Petition Date, each such Prepetition

Lender that affirmatively provides such formal consent within such ten (10) day period shall also

receive an additional consent fee in the amount of 0.50 percent of such Prepetition Lender’s

outstanding principal amount of loans and Revolving Credit Exposure under the Prepetition Credit

Facilities; provided, that this additional consent fee shall be earned as of the date of entry of this

Interim Order. All parties’ rights are reserved (and shall not be prejudiced) to the extent the

Prepetition Lenders that so provide such consent do not constitute Required Lenders under and as

defined in the Prepetition Credit Agreement.

        19.     Perfection of DIP Liens and Adequate Protection Liens.

                (a)     Without in any way limiting the automatically effective perfection of the

DIP Liens granted pursuant to paragraph 8 hereof and the Adequate Protection Liens granted

pursuant to paragraph 12(a) and (b) hereof, the DIP Agent, the DIP Lenders and the Prepetition

Secured Parties are hereby authorized, but not required, to file or record (and to execute in the

name of the DIP Loan Parties, as their true and lawful attorneys, with full power of substitution,

to the maximum extent permitted by law) financing statements, trademark filings, copyright filings,

mortgages, notices of lien or similar instruments in any jurisdiction, or take possession of or control

over cash or securities, or take any other action in order to validate and perfect the liens and security



                                                   63
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 64 of 82


interests granted to them hereunder. Whether or not the DIP Agent, on behalf of the DIP Lenders

or the Prepetition Secured Parties shall, in their sole discretion, choose to file such financing

statements, trademark filings, copyright filings, mortgages, notices of lien or similar instruments,

or take possession of or control over any cash or securities, or otherwise confirm perfection of the

liens and security interests granted to them hereunder, such liens and security interests shall be

deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute

or subordination, at the time and on the date of entry of this Interim Order. Upon the request of

the DIP Agent or Prepetition Agent, each of the Prepetition Secured Parties and the DIP Loan

Parties, without any further consent of any party, is authorized (in the case of the DIP Loan Parties)

and directed (in the case of the Prepetition Secured Parties) to take, execute, deliver and file such

instruments (in each case, without representation or warranty of any kind) to enable the DIP Agent

to further validate, perfect, preserve and enforce the DIP Liens. All such documents will be

deemed to have been recorded and filed as of the Petition Date.

               (b)     A certified copy of this Interim Order may, in the discretion of the DIP

Agent, be filed with or recorded in filing or recording offices in addition to or in lieu of such

financing statements, mortgages, notices of lien or similar instruments, and all filing offices are

hereby authorized and directed to accept such certified copy of this Interim Order for filing and/or

recording, as applicable. The automatic stay of section 362(a) of the Bankruptcy Code shall be

modified to the extent necessary to permit the DIP Agent to take all actions, as applicable,

referenced in this subparagraph (b) and the immediately preceding subparagraph (a).

       20.     Preservation of Rights Granted Under this Interim Order.

               (a)     Other than the Carve Out and other claims and liens expressly granted by

this Interim Order, no claim or lien having a priority superior to or pari passu with those granted



                                                 64
19-22312-rdd     Doc 75        Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                             Pg 65 of 82


by this Interim Order to the DIP Agent and the DIP Lenders or the Prepetition Secured Parties

shall be permitted while any of the DIP Obligations or the Adequate Protection Obligations remain

outstanding, and, except as otherwise expressly provided in this Interim Order, the DIP Liens and

the Adequate Protection Liens shall not be: (i) subject or junior to any lien or security interest that

is avoided and preserved for the benefit of the DIP Loan Parties’ estates under section 551 of the

Bankruptcy Code; (ii) subordinated to or made pari passu with any other lien or security interest,

whether under section 364(d) of the Bankruptcy Code or otherwise; (iii) subordinated to or made

pari passu with any liens arising after the Petition Date including, without limitation, any liens or

security interests granted in favor of any federal, state, municipal or other domestic or foreign

governmental unit (including any regulatory body), commission, board or court for any liability of

the DIP Loan Parties; or (iv) subject or junior to any intercompany or affiliate liens or security

interests of the DIP Loan Parties.

                (b)    The Debtors shall not seek, and it shall constitute an Event of Default and

 terminate the right of the DIP Loan Parties to use Cash Collateral if any of the DIP Loan Parties,

 without the prior written consent of the Required DIP Lenders and the Prepetition Agent seeks,

 proposes or supports (whether by way of motion or other pleadings filed with the Court or any

 other writing executed by any DIP Loan Party or by oral argument), or if there is entered or

 confirmed (in each case, as applicable), or if there occurs:

                         (i)    a failure of the Debtors to make any payment, including, for the
                                avoidance of doubt any portion of the consent fee set forth in
                                paragraph 18, under this Interim Order to any of the Prepetition
                                Secured Parties when due;

                        (ii)    a failure of the Debtors to (x) observe or perform any of the material
                                terms or provisions contained in this Interim Order or (y) comply
                                with any covenant or agreement in this Interim Order in any material
                                respect;



                                                  65
19-22312-rdd     Doc 75        Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                             Pg 66 of 82


                       (iii)    any modifications, amendments, reversal or extensions of this
                                Interim Order;

                       (iv)     an order converting to a case under chapter 7 of the Bankruptcy
                                Code or dismissing any of the Chapter 11 Cases;

                        (v)     an order appointing a chapter 11 trustee in the Chapter 11 Cases;

                       (vi)     an order appointing an examiner with enlarged powers in the
                                Chapter 11 Cases (beyond those set forth in sections 1106(a)(3) and
                                (4) of the Bankruptcy Code);

                      (vii)     a plan of reorganization other than plan that provides for termination
                                of the Commitments and payment in full in cash of the DIP
                                Obligations being proposed by the Debtors or confirmation thereof;

                      (viii)    the sale of all or substantially all of the assets of the DIP Loan Parties
                                (except to the extent permitted under the DIP Documents), which
                                does not provide for the repayment in full in cash of all DIP
                                Obligations (other than any contingent indemnification or expense
                                reimbursement obligations for which no claim has been made);

                       (ix)     the occurrence of the Maturity Date under the DIP Credit Agreement
                                (without giving effect to any amendment or modifications thereto)
                                unless the Prepetition Agent affirmatively consents to the continued
                                use of Cash Collateral at such time; or

                        (x)     the expiration of the Remedies Notice Period following the
                                occurrence of any “Event of Default” as defined in the DIP
                                Documents, unless such Event of Default has been cured or waived
                                or the DIP Agent or the Required DIP Lenders have agreed in
                                writing with the Debtors not to exercise any further remedies.

 In the case of the occurrence of the Event of Default described in clause (l) of the defined “Events

 of Default” in the DIP Term Sheet, after giving effect to any grace, cure or similar period under

 the DIP Credit Agreement (without giving effect to any amendment or modifications thereto), the

 Prepetition Agent shall be entitled to move to terminate the DIP Loan Parties’ rights to use Cash

 Collateral on five (5) business days’ notice, subject to the Debtors’ right to seek nonconsensual

 use of Cash Collateral. Any consent rights granted to the Prepetition Agent in this paragraph 20

 shall be exercised subject to the terms of the Prepetition Credit Agreement. Notwithstanding any

 order that may be entered dismissing any of the Chapter 11 Cases under section 1112 of the

                                                   66
19-22312-rdd     Doc 75      Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 67 of 82


 Bankruptcy Code or otherwise is at any time entered: (i) the DIP Superpriority Claims, the 507(b)

 Claims, the DIP Liens and the Adequate Protection Liens shall continue in full force and effect

 and shall maintain their priorities as provided in this Interim Order until all DIP Obligations and

 Adequate Protection Obligations shall have been indefeasibly paid in full in cash (and that such

 DIP Superpriority Claims, 507(b) Claims, DIP Liens and Adequate Protection Liens shall,

 notwithstanding such dismissal, remain binding on all parties in interest); (ii) the other rights

 granted by this Interim Order shall not be affected; and (iii) this Court shall retain jurisdiction,

 notwithstanding such dismissal, for the purposes of enforcing the claims, liens and security

 interests referred to in this paragraph and otherwise in this Interim Order.

                (c)    If any or all of the provisions of this Interim Order are hereafter reversed,

 modified, vacated or stayed, such reversal, modification, vacatur or stay shall not affect: (i) the

 validity, priority or enforceability of any DIP Obligations or Adequate Protection Obligations

 incurred prior to the actual receipt of written notice by the DIP Agent or the Prepetition Agent

 and Prepetition Notes Trustees, as applicable, of the effective date of such reversal, modification,

 vacatur or stay; or (ii) the validity, priority or enforceability of the DIP Liens or the Adequate

 Protection Liens. Notwithstanding any such reversal, modification, vacatur or stay of any use of

 Cash Collateral, any DIP Obligations, DIP Liens, Adequate Protection Obligations or Adequate

 Protection Liens incurred by the DIP Loan Parties to the DIP Agent, the DIP Lenders or the

 Prepetition Secured Parties, as the case may be, prior to the actual receipt of written notice by the

 DIP Agent or the Prepetition Agent and Prepetition Notes Trustees, as applicable, of the effective

 date of such reversal, modification, vacatur or stay shall be governed in all respects by the original

 provisions of this Interim Order, and the DIP Agent, the DIP Lenders and the Prepetition Secured

 Parties shall be entitled to all the rights, remedies, privileges and benefits granted in sections



                                                  67
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27           Main Document
                                          Pg 68 of 82


 364(e) and 363(m) of the Bankruptcy Code, this Interim Order and the DIP Documents with

 respect to all uses of Cash Collateral, DIP Obligations and Adequate Protection Obligations.

               (d)    Except as expressly provided in this Interim Order or in the DIP Documents,

the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the Adequate

Protection Obligations, the 507(b) Claims and all other rights and remedies of the DIP Agent, the

DIP Lenders and the Prepetition Secured Parties granted by the provisions of this Interim Order

and the DIP Documents shall survive, and shall not be modified, impaired or discharged by: (i) the

entry of an order converting any of the Chapter 11 Cases to a case under chapter 7 of the

Bankruptcy Code, dismissing any of the Chapter 11 Cases or terminating the joint administration

of these Chapter 11 Cases or by any other act or omission; (ii) the entry of an order approving the

sale of any DIP Collateral pursuant to section 363(b) of the Bankruptcy Code (except to the extent

permitted by the DIP Documents); (iii) the entry of an order confirming a chapter 11 plan in any

of the Chapter 11 Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the DIP Loan

Parties have waived any discharge as to any remaining DIP Obligations or Adequate Protection

Obligations; or (iv) any other act or omission. The terms and provisions of this Interim Order and

the DIP Documents shall continue in these Chapter 11 Cases, in any successor cases if these

Chapter 11 Cases cease to be jointly administered and in any superseding chapter 7 cases under

the Bankruptcy Code, and the DIP Liens, the DIP Superpriority Claims, the Adequate Protection

Liens and the Adequate Protection Obligations and all other rights and remedies of the DIP Agent,

the DIP Lenders and the Prepetition Secured Parties granted by the provisions of this Interim Order

and the DIP Documents shall continue in full force and effect until the DIP Obligations are

indefeasibly paid in full in cash, as set forth herein and in the DIP Documents, and the

Commitments have been terminated.



                                                68
19-22312-rdd     Doc 75      Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 69 of 82


       21.     Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements and releases contained in this Interim Order shall be binding upon the Debtors, but not

their estates, in all circumstances and for all purposes. The Debtors’ stipulations, admissions,

agreements and releases contained in this Interim Order shall be binding upon all other parties in

interest, including, without limitation, any statutory or non-statutory committees appointed or

formed in the Chapter 11 Cases (including the Creditors’ Committee, if any) and any other person

or entity acting or seeking to act on behalf of the Debtors’ estates, including any chapter 7 or

chapter 11 trustee or examiner appointed or elected for any of the Debtors, in all circumstances

and for all purposes unless: (a) such committee or any other party in interest with requisite standing

(subject in all respects to any agreement or applicable law that may limit or affect such entity’s

right or ability to do so), has timely filed an adversary proceeding or contested matter (subject to

the limitations contained herein, including, inter alia, in this paragraph 21) by no later than (i) (x)

with respect to parties in interest with requisite standing other than the Creditors’ Committee, 90

calendar days after entry of the Final Order and (y) with respect to the Creditors’ Committee,

75 calendar days after the appointment of the Creditors’ Committee, (ii) any such later date as has

been agreed to, in writing, by the Prepetition Agent (with the consent of the Required Lenders (as

defined in the Prepetition Credit Agreement), the DIP Agent, the Prepetition First Lien Indenture

Notes Trustee, Prepetition Midwest Notes Indenture Trustee, and the First Lien Term Lender Ad

Hoc Group, as applicable, and (iii) any such later date as has been ordered by the Court for cause

upon a motion filed and served within any applicable period of time set forth in this paragraph (the

time period established by the foregoing clauses (i), (ii), and (iii), the “Challenge Period”), (A)

objecting to or challenging the amount, validity, perfection, enforceability, priority or extent of the

Prepetition Debt or the Prepetition Liens, or (B) otherwise asserting or prosecuting any action for



                                                  69
19-22312-rdd      Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 70 of 82


preferences, fraudulent transfers or conveyances, other avoidance power claims or any other

claims, counterclaims or causes of action, objections, contests or defenses (collectively, the

“Challenges”) against the Prepetition Secured Parties or their respective subsidiaries, affiliates,

officers, directors, managers, principals, employees, agents, financial advisors, attorneys,

accountants, investment bankers, consultants, representatives and other professionals and the

respective successors and assigns thereof, in each case in their respective capacity as such (each,

a “Representative” and, collectively, the “Representatives”) in connection with matters related

to the Prepetition Debt Documents, the Prepetition Debt, the Prepetition Liens and the Prepetition

Collateral; and (b) there is a final non-appealable order in favor of the plaintiff sustaining any such

Challenge in any such timely filed adversary proceeding or contested matter; provided, however,

that any pleadings filed in connection with any Challenge shall set forth with specificity the basis

for such challenge or claim and any challenges or claims not so specified prior to the expiration of

the Challenge Period shall be deemed forever, waived, released and barred. If no such Challenge

is timely and properly filed during the Challenge Period or the Court does not rule in favor of the

plaintiff in any such proceeding then: (a) the Debtors’ stipulations, admissions, agreements and

releases contained in this Interim Order shall be binding on all parties in interest, including, without

limitation, the Creditors’ Committee (if any); (b) the obligations of the DIP Loan Parties under the

Prepetition Debt Documents, including the Prepetition Debt, shall constitute allowed claims not

subject to defense, claim, counterclaim, recharacterization, subordination, recoupment, offset or

avoidance, for all purposes in the Chapter 11 Cases, and any subsequent chapter 7 case(s); (c) the

Prepetition Liens on the Prepetition Collateral shall be deemed to have been, as of the Petition

Date, legal, valid, binding, perfected, security interests and liens, not subject to recharacterization,

subordination, avoidance or other defense; and (d) the Prepetition Debt and the Prepetition Liens



                                                  70
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27            Main Document
                                          Pg 71 of 82


on the Prepetition Collateral shall not be subject to any other or further claim or challenge by the

Creditors’ Committee (if any), any non-statutory committees appointed or formed in the Chapter

11 Cases or any other party in interest acting or seeking to act on behalf of the Debtors’ estates,

including, without limitation, any successor thereto (including, without limitation, any chapter 7

trustee or chapter 11 trustee or examiner appointed or elected for any of the Debtors) and any

defenses, claims, causes of action, counterclaims and offsets by the Creditors’ Committee (if any),

any non-statutory committees appointed or formed in the Chapter 11 Cases, or any other party

acting or seeking to act on behalf of the Debtors’ estates, including, without limitation, any

successor thereto (including, without limitation, any chapter 7 trustee or chapter 11 trustee or

examiner appointed or elected for any of the Debtors), whether arising under the Bankruptcy Code

or otherwise, against any of the Prepetition Secured Parties and their Representatives arising out

of or relating to any of the Prepetition Debt Documents shall be deemed forever waived, released

and barred. If any such Challenge is timely filed during the Challenge Period, the stipulations,

admissions, agreements and releases contained in this Interim Order shall nonetheless remain

binding and preclusive (as provided in the second sentence of this paragraph) on any statutory or

nonstatutory committee appointed or formed in the Chapter 11 Cases, including the Creditors’

Committee (if any), and on any other person or entity, except to the extent that such stipulations,

admissions, agreements and releases were expressly and successfully challenged in such Challenge

as set forth in a final, non-appealable order of a court of competent jurisdiction. Nothing in this

Interim Order vests or confers on any Person (as defined in the Bankruptcy Code), including the

Creditors’ Committee (if any) or any non-statutory committees appointed or formed in these

Chapter 11 Cases, standing or authority to pursue any claim or cause of action belonging to the




                                                71
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 72 of 82


Debtors or their estates, including, without limitation, Challenges with respect to the Prepetition

Debt Documents, the Prepetition Debt or the Prepetition Liens.

       22.     Limitation on Use of DIP Financing Proceeds and Collateral. Notwithstanding

any other provision of this Interim Order or any other order entered by the Court, no DIP Loans,

DIP Collateral, Prepetition Collateral (including Cash Collateral) or any portion of the Carve Out,

may be used directly or indirectly, (a) in connection with the investigation, threatened initiation or

prosecution of any claims, causes of action, adversary proceedings or other litigation (i) against

any of the DIP Agent, the DIP Lenders, the First Lien Secured Parties or their respective

predecessors-in-interest, agents, affiliates, representatives, attorneys, or advisors, in each case in

their respective capacity as such, or any action purporting to do the foregoing in respect of the DIP

Obligations, DIP Liens, DIP Superpriority Claims, Prepetition Credit Facility Debt, the Prepetition

First Lien Notes Obligations or the Midwest Notes Obligations (collectively, the “First Lien

Obligations”), the Prepetition Credit Facility Liens, the Prepetition First Lien Notes Liens, the

Midwest Notes Liens, and/or the Adequate Protection Obligations and Adequate Protection Liens

granted to the First Lien Secured Parties, as applicable, or (ii) challenging the amount, validity,

perfection, priority or enforceability of or asserting any defense, counterclaim or offset with

respect to the DIP Obligations, the First Lien Obligations and/or the liens, claims, rights, or

security interests securing or supporting the DIP Obligations granted under this Interim Order, the

Final Order, the DIP Documents or the Prepetition Debt Documents in respect of the First Lien

Obligations, including, in the case of each (i) and (ii), without limitation, for lender liability or

pursuant to section 105, 510, 544, 547, 548, 549, 550 or 552 of the Bankruptcy Code, applicable

non-bankruptcy law or otherwise (provided that, notwithstanding anything to the contrary herein,

the Debtors and the Creditors’ Committee (if appointed) may use the proceeds of the DIP Loans



                                                 72
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 73 of 82


and/or DIP Collateral or Prepetition Collateral (including Cash Collateral) to investigate but not to

prosecute (A) the claims and liens of the Prepetition Secured Parties and (B) potential claims,

counterclaims, causes of action or defenses against the Prepetition Secured Parties up to an

aggregate cap of no more than $50,000), (b) to prevent, hinder, or otherwise delay or interfere with

the Prepetition Secured Parties’, the DIP Agent’s or the DIP Lenders’, as applicable, enforcement

or realization on the Prepetition Debt, Prepetition Collateral, DIP Obligations, DIP Collateral, and

the liens, claims and rights granted to such parties under the Orders, each in accordance with the

DIP Documents, the Prepetition Debt Documents or this Interim Order in contravention of the

Debtors’ stipulations set forth herein; (c) to seek to modify any of the rights and remedies granted

to the Prepetition Secured Parties, the DIP Agent or the DIP Lenders under this Interim Order, the

Prepetition Debt Documents or the DIP Documents, as applicable; (d) to apply to the Court for

authority to approve superpriority claims or grant liens (other than the liens permitted pursuant to

the Definitive Documentation) or security interests in the DIP Collateral or any portion thereof

that are senior to, or on parity with, the DIP Liens, DIP Superpriority Claims, adequate protection

liens and superpriority claims and liens granted to the Prepetition Secured Parties; or (e) to pay or

to seek to pay any amount on account of any claims arising prior to the Petition Date unless such

payments are approved or authorized by the Bankruptcy Court, agreed to in writing by the

Required DIP Lenders, expressly permitted under this Interim Order or permitted under the DIP

Documents (including the Budget), in each case unless all DIP Obligations, Prepetition Debt,

adequate protection obligations, and claims granted to the DIP Agent, DIP Lenders or Prepetition

Secured Parties under this Interim Order, have been refinanced or paid in full in cash (including

the cash collateralization of any letters of credit) or otherwise agreed to in writing by the Required

DIP Lenders.



                                                 73
19-22312-rdd     Doc 75      Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 74 of 82


       23.     Loss or Damage to Collateral. Nothing in this Interim Order, the DIP Documents,

or any other documents related to these transactions shall in any way be construed or interpreted

to impose or allow the imposition upon any of the DIP Secured Parties or any of the Prepetition

Secured Parties of any liability for any claims arising from the prepetition or postpetition activities

of the Debtors in the operation of their business, or in connection with their restructuring efforts.

So long as the DIP Agent and the DIP Lenders comply with their obligations under the DIP

Documents and their obligations, if any, under applicable law (including the Bankruptcy Code),

(a) the DIP Agent and the DIP Lenders shall not, in any way or manner, be liable or responsible

for (i) the safekeeping of the DIP Collateral, (ii) any loss or damage thereto occurring or arising in

any manner or fashion from any cause, (iii) any diminution in the value thereof or (iv) any act or

default of any carrier, servicer, bailee, custodian, forwarding agency or other person and (b) all

risk of loss, damage or destruction of the DIP Collateral shall be borne by the DIP Loan Parties

other than such loss, damage or destruction caused by the DIP Agent or the DIP Lenders.

       24.     Interim Order Governs. In the event of any inconsistency between the provisions

of this Interim Order and the DIP Documents (including, but not limited to, with respect to the

Adequate Protection Payments) or any other order entered by this Court, the provisions of this

Interim Order shall govern. Notwithstanding anything to the contrary in any other order entered

by this Court, any payment made pursuant to any authorization contained in any other order entered

by this Court shall be consistent with and subject to the requirements set forth in this Interim Order

and the DIP Documents, including, without limitation, the Approved Budget.

       25.     Binding Effect; Successors and Assigns. The DIP Documents and the provisions

of this Interim Order, including all findings herein, shall be binding upon all parties in interest in

these Chapter 11 Cases, including, without limitation, the DIP Agent, the DIP Lenders, the



                                                  74
19-22312-rdd     Doc 75      Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                           Pg 75 of 82


Prepetition Secured Parties, the Creditors’ Committee (if any), any other statutory or non-statutory

committees appointed or formed in these Chapter 11 Cases, the Debtors and their respective

successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or

elected for the estate of any of the Debtors, an examiner appointed pursuant to section 1104 of the

Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the Debtors

or with respect to the property of the estate of any of the Debtors) and shall inure to the benefit of

the DIP Agent, the DIP Lenders, the Prepetition Secured Parties and the Debtors and their

respective successors and assigns; provided that the DIP Agent, the DIP Lenders and the

Prepetition Secured Parties shall have no obligation to permit the use of the Prepetition Collateral

(including Cash Collateral) by, or to extend any financing to, any chapter 7 trustee, chapter 11

trustee or similar responsible person appointed for the estates of the Debtors.

       26.     Limitation of Liability.

               (a)     In determining to make any loan or other extension of credit under the DIP

Documents, to permit the use of Cash Collateral or in exercising any rights or remedies as and

when permitted pursuant to this Interim Order or the DIP Documents, the DIP Agent and the DIP

Lenders shall not (i) be deemed to be in “control” of the operations of the Debtors; (ii) owe any

fiduciary duty to the Debtors, their respective creditors, shareholders or estates; and (iii) be deemed

to be acting as a “Responsible Person” or “Owner” or “Operator” with respect to the operation or

management of the Debtors, so long as the DIP Agent’s and the DIP Lenders’ actions do not

constitute, within the meaning of 42 U.S.C. § 9601(20)(F), actual participation in the management

or operational affairs of a vessel or facility owned or operated by a Debtor, or otherwise cause

liability to arise to the federal or state government or the status of “responsible person” or

“managing agent” to exist under applicable law (as such terms or similar terms are used in the



                                                  75
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27                Main Document
                                          Pg 76 of 82


United States Comprehensive Environmental Response, Compensation and Liability Act,

42 U.S.C. §§ 9601, et seq., as amended, or any similar federal or state statute).

               (b)     Nothing in this Interim Order, the Final Order, or the DIP Documents shall

permit the Debtors to violate 28 U.S.C. § 959(b)

               (c)     As to the United States, its agencies, departments, or agents, nothing in this

Interim Order, the Final Order, or the DIP Documents shall discharge, release or otherwise

preclude any valid right of setoff or recoupment that any such entity may have.

       27.     Master Proof of Claim. The Prepetition Agent, Prepetition Notes Trustees and/or

any other Prepetition Secured Parties shall not be required to file proofs of claim in the Chapter 11

Cases or any successor case in order to assert claims on behalf of themselves or the Prepetition

Secured Parties for payment of the Prepetition Debt arising under the Prepetition Debt Documents

or the Midwest Notes Documents, including, without limitation, any principal, unpaid interest,

fees, expenses and other amounts under the Prepetition Debt Documents. The statements of claim

in respect of the such indebtedness set forth in this Interim Order, together with any evidence

accompanying the Motion and presented at the Interim Hearing, are deemed sufficient to and do

constitute proofs of claim in respect of such debt and such secured status. However, in order to

facilitate the processing of claims, to ease the burden upon the Court and to reduce an unnecessary

expense to the Debtors’ estates, each of the Prepetition Agent, the Prepetition Notes Trustees and

other Prepetition Midwest Notes Secured Parties is authorized to file in the Debtors’ lead chapter

11 case In re Windstream Holdings, Inc., Case No. 19-22312 (RDD), a master proof of claim on

behalf of its respective Prepetition Secured Parties on account of any and all of their respective

claims arising under the applicable Prepetition Debt Documents and hereunder (each, a “Master

Proof of Claim”) against each of the Debtors. Upon the filing of a Master Proof of Claim by any



                                                 76
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27              Main Document
                                          Pg 77 of 82


of the Prepetition Agent and Prepetition Notes Trustees, such entity shall be deemed to have filed

a proof of claim in the amount set forth opposite its name therein in respect of its claims against

each of the Debtors (or, in the case of the Prepetition Midwest Notes Indenture Trustee or other

Prepetition Midwest Notes Secured Parties, against each of the Prepetition Midwest Notes Issuer

and its restricted subsidiaries) of any type or nature whatsoever with respect to the applicable

Prepetition Debt Documents, and the claim of each applicable Prepetition Secured Party (and each

of its respective successors and assigns), named in a Master Proof of Claim shall be treated as if

such entity had filed a separate proof of claim in each of these Chapter 11 Cases (or, in the case of

the Prepetition Midwest Notes Indenture Trustee, the Chapter 11 Cases of the Prepetition Midwest

Notes Issuer and its restricted subsidiaries). The Master Proofs of Claim shall not be required to

identify whether any Prepetition Secured Party acquired its claim from another party and the

identity of any such party or to be amended to reflect a change in the holders of the claims set forth

therein or a reallocation among such holders of the claims asserted therein resulting from the

transfer of all or any portion of such claims. The provisions of this paragraph 27 and each Master

Proof of Claim are intended solely for the purpose of administrative convenience and shall not

affect the right of each Prepetition Secured Party (or its successors in interest) to vote separately

on any plan proposed in these Chapter 11 Cases. The Master Proofs of Claim shall not be required

to attach any instruments, agreements or other documents evidencing the obligations owing by

each of the Debtors to the applicable Prepetition Secured Parties, which instruments, agreements

or other documents will be provided upon written request to counsel to the Prepetition Agent.

       28.     Insurance. To the extent that any of the Prepetition Agent or Prepetition Notes

Trustees is listed as loss payee under the Borrowers’ or Guarantors’ insurance policies, the DIP

Agent is also deemed to be the loss payee under such insurance policies and shall act in that



                                                 77
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 78 of 82


capacity and distribute any proceeds recovered or received in respect of any such insurance policies,

first, to the payment in full of the DIP Obligations (other than contingent indemnification

obligations as to which no claim has been asserted), and second, to the payment of the applicable

Prepetition Debt.

       29.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law in accordance with Bankruptcy Rule 7052 and shall take effect and be fully enforceable

nunc pro tunc to the Petition Date immediately upon entry hereof. Notwithstanding Bankruptcy

Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9014 of the Bankruptcy Rules or any Local

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall

be immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.

       30.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

       31.     Payments Held in Trust. Except as expressly permitted in this Interim Order or the

DIP Documents, in the event that any person or entity receives any payment on account of a

security interest in DIP Collateral, receives any DIP Collateral or any proceeds of DIP Collateral

or receives any other payment with respect thereto from any other source prior to indefeasible

payment in full in cash of all DIP Obligations under the DIP Documents, and termination of the

Commitments in accordance with the DIP Documents, such person or entity shall be deemed to

have received, and shall hold, any such payment or proceeds of DIP Collateral in trust for the

benefit of the DIP Agent and the DIP Lenders and shall immediately turn over such proceeds to

the DIP Agent, or as otherwise instructed by this Court, for application in accordance with the DIP

Documents and this Interim Order.



                                                 78
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27               Main Document
                                          Pg 79 of 82


       32.     Miscellaneous.    Upon request of any of the DIP Agent, Prepetition Agent,

Prepetition First Lien Notes Indenture Trustee, Midwest Noteholder Group, and First Lien Term

Lender Ad Hoc Group, the Debtors’ advisors shall make themselves reasonably available

(including for reasonable weekly telephone conferences) to discuss significant items and

developments in the Chapter 11 Cases, including with respect to any material contracts, any

material litigation, and any material operational or regulatory items.

       33.     Credit Bidding. (a) The DIP Agent shall have the right to credit bid, in accordance

with the DIP Documents, up to the full amount of the DIP Obligations in any sale of the DIP

Collateral, and (b) subject to the Intercreditor Agreements, the Prepetition Secured Parties shall

have the right to credit bid up to the full amount of the Prepetition Debt in any sale of the DIP

Collateral, in each case, as provided for in section 363(k) of the Bankruptcy Code and subject to

any successful Challenge, without the need for further Court order authorizing the same and

whether any such sale is effectuated through section 363(k) or 1129(b) of the Bankruptcy Code,

by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise.

       34.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004, in

each case to the extent applicable, are satisfied by the contents of the Motion.

       35.     Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Interim Order.

       35A.    Nunc Pro Tunc Approval. The Court granted the interim relief sought by the DIP

Motion at the Interim Hearing, and the DIP Lenders and Debtors acted in reliance thereon prior to

the entry of this Interim Order. This Interim Order is effective nunc pro tunc to the Court’s

approval granted at the Interim Hearing.




                                                 79
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 80 of 82


       36.     Retention of Jurisdiction.    The Court shall retain jurisdiction to enforce the

provisions of this Interim Order, and this retention of jurisdiction shall survive the confirmation

and consummation of any chapter 11 plan for any one or more of the Debtors notwithstanding the

terms or provisions of any such chapter 11 plan or any order confirming any such chapter 11 plan.

       37.     Final Hearing. The Final Hearing is scheduled for April 16, 2019 at 10:00 a.m.

before this Court.

       38.     Objections. Any party in interest objecting to the relief sought at the Final Hearing

shall file and serve written objections, which objections shall be served upon (a) the U.S. Trustee;

(b) entities listed as holding the 50 largest unsecured claims against the Debtors (on a consolidated

basis); (c) the Debtors, 4001 North Rodney Parham Road, Little Rock, Arkansas 72212 (Attn.:

Office of the General Counsel); (d) counsel to the Debtors, Kirkland & Ellis LLP, 300 N. LaSalle

Drive, Chicago, Illinois 60654 (Attn.: Brad Weiland and John R. Luze) and 601 Lexington Avenue,

New York, New York 10022 (Attn.: Stephen E. Hessler, P.C.); (e) counsel to the DIP Agent, Davis

Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn.: Timothy

Graulich, Natasha Tsiouris and Erik Jerrard); (f) counsel to the Prepetition Agent, Simpson

Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017 (Attn.: Sandeep

Qusba and Nicholas Baker); (g) counsel to the First Lien Term Lender Ad Hoc Group, Paul, Weiss,

Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019

(Attn: Brian Hermann and Samuel Lovett); (h) counsel to U.S. Bank N.A., Maslon LLP, 3300

Wells Fargo Center, 90 South Seventh Street, Minneapolis, Minnesota 55402 (Attn: Clark T.

Whitmore); (i) counsel to the Midwest Noteholder Group, Shearman & Sterling LLP, 599

Lexington Avenue, New York, New York 10022 (Attn. Joel Moss and Jordan Wishnew); (j) the

Office of the United States Attorney for the Southern District of New York; (k) the state attorneys



                                                 80
19-22312-rdd     Doc 75     Filed 03/01/19 Entered 03/01/19 13:27:27             Main Document
                                          Pg 81 of 82


general for states in which the Debtors’ conduct business; (l) the Internal Revenue Service; (m) the

Securities and Exchange Commission; (n) the Federal Communications Commission; and (o) any

other party that has filed a request for notices with this Court, with a copy to the Court’s chamber,

in each case to allow actual receipt by the foregoing no later than April 1, 2019 at 4:00 p.m.,

prevailing Eastern Time and otherwise in conformity with the Court’s order establishing notice

and case management procedures.

         39.   The Debtors shall promptly serve copies of this Interim Order (which shall

constitute adequate notice of the Final Hearing, including, without limitation, notice that the

Debtors will seek approval at the Final Hearing of a waiver of rights under sections 506(c) and

552(b) of the Bankruptcy Code) to the parties having been given notice of the Interim Hearing, to

any party that has filed a request for notices with this Court and to the Creditors’ Committee after

the same has been appointed, or such Creditors’ Committee’s counsel, if the same shall have been

appointed.

Dated:    White Plains, New York
          March 1, 2019




                                                      /s/Robert D. Drain
                                                      THE HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 81
19-22312-rdd   Doc 75   Filed 03/01/19 Entered 03/01/19 13:27:27   Main Document
                                      Pg 82 of 82


                                    Schedule 1

                                      Budget
